Exhibit 10.8

 

TERMINATION, ASSET TRANSFER AND TRANSITION AGREEMENT

 

BETWEEN

 

NAPO PHARMACEUTICALS, INC.

 

AND

 

GLENMARK PHARMACEUTICALS, LTD.

 

DATED SEPTEMBER 22, 2017

 

--------------------------------------------------------------------------------


 

TERMINATION, ASSET TRANSFER AND TRANSITION AGREEMENT

 

THIS TERMINATION, ASSET TRANSFER AND TRANSITION AGREEMENT (this “Agreement”)
dated as of September 22, 2017 (“Transfer Date”), is entered into between Napo
Pharmaceuticals, Inc., a wholly-owned subsidiary of Jaguar Health, Inc., a
Delaware corporation having its principal place of business at 201 Mission
Street, Ste. 2375, San Francisco, California 94105 (“Napo”), and Glenmark
Pharmaceuticals, Ltd., a company organized under the laws of the Republic of
India having its principal place of business at Glenmark House, B D Sawant Marg,
Chakala, Off Western Express Highway Andheri (E), Mumbai - 400099 (“Glenmark”).

 

RECITALS

 

A.                                    The Parties (as defined below) entered
into that certain Collaboration Agreement dated as of July 2, 2005, as amended
(the “Original Agreement”), pursuant to which Napo granted to Glenmark certain
rights to develop and commercialize “Licensed Products” for certain specified
human indications, in certain identified countries only, all in accordance with
the terms of the Original Agreement.

 

B.                                    The Parties are terminating the Original
Agreement and all other Prior Agreements, and are providing, among other
matters, for the reversion to Napo of all rights with respect to any Licensed
Products and to the Licensed IP (as defined in the Original Agreement), on the
terms and conditions, and for the consideration, set forth in this Agreement.

 

NOW, THEREFORE, on the following terms and conditions, and for the consideration
described herein, the sufficiency of which is hereby acknowledged, the Parties
agree as follows:

 

ARTICLE I

DEFINITIONS

 

The following capitalized terms when used in this Agreement will have the
meanings set forth below. All capitalized terms used in this Agreement, but not
defined in the Recitals above or in this Article I, shall have the meanings
ascribed to them in the Original Agreement.

 

1.1                               “Activities” has the meaning assigned to such
term in the Original Agreement.

 

1.2                               “Affiliate” means, with respect to a Party, a
Person that (directly or indirectly) controls, is controlled by, or is under
common control with such Party. For purposes hereof, the term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”) as used with respect to a Person (including a Party),
means (a) the possession, directly or indirectly, of the power to direct, or
cause the direction of, the management or policies of such Person (including a
Party), whether through the ownership of voting securities, by contract or
otherwise, or (b) the ownership, directly or indirectly, of more than fifty
percent (50%) of the voting securities or other ownership interest of a Person
(including a Party).

 

1.3                               “Agreement” means this Termination, Asset
Transfer and Transition Agreement.

 

1.4                               “Applicable Laws” means the applicable
provisions of any and all national, supranational, regional, state and local
laws, treaties, statutes, rules, regulations, administrative

 

--------------------------------------------------------------------------------


 

codes, guidance, ordinances, judgments, decrees, directives, injunctions,
orders, permits of or from any court, arbitrator, Regulatory Authority or
governmental agency or authority having jurisdiction over or related to the
subject item.

 

1.5                               “Approved Drug Registration” shall mean, with
respect to any particular country, all approvals, licenses, registrations or
authorizations of any Regulatory Authority necessary to commercially distribute,
sell or market a Licensed Product in such country, including, where applicable,
(a) pricing or reimbursement approval in such country, (b) pre- and
post-approval marketing authorizations (including any prerequisite manufacturing
approval or authorization related thereto), (c) labeling approval, and (d)
technical, medical and scientific licenses.

 

1.6                               “Assignment of Transferred Glenmark Patents”
means the form of Assignment of Transferred Glenmark Patents attached hereto as
Schedule 1.6 to be executed by Glenmark and/or its relevant Affiliates and by
Napo on the Transfer Date for the Transferred Glenmark Patents.

 

1.7                               “Batch Records” means the executed production
batch records, the master batch record(s) and the test methods for each
production process run prior to the Transfer Date, whether run at a Glenmark
facility, or at any Third-Party facility on behalf of Glenmark or its Affiliate.

 

1.8                               “cGMP” means current good manufacturing
practices required by the FDA, as set forth in the applicable regulations,
guidance and regulatory requirements promulgated under the U.S. Federal Food,
Drug and Cosmetic Act, as amended, together with the ICH Guidelines applicable
to the manufacture and testing of products.

 

1.9                               “Claims” shall mean any and all claims,
actions, causes of action, demands, costs, grievances, duties, obligations,
rights, counterclaims, debts, damages, losses, liabilities, judgments, and
charges of whatever nature, whether known or unknown.

 

1.10                        “Confidential Information” has the meaning assigned
to such term in Section 6.1.

 

1.11                        “Control” (including any variations such as
“Controlled” and “Controlling”), in the context of intellectual property rights
of a Party, shall mean that such Party or its Affiliate owns or possesses rights
to intellectual property sufficient to effect the transfer or grant the
applicable license, as the case may be, under this Agreement, without violating
the terms of an agreement with a Third Party or requiring any payment to any
Third Party in connection with or as a result of such transfer or license.

 

1.12                        “Crofelemer API” shall mean the active
pharmaceutical ingredient described as oligomeric proanthocyanidin (OPC) of
varying chain lengths with an average molecular weight of approximately 2000
daltons.

 

1.13                        “Dispute” has the meaning assigned to such term in
Section 8.1.

 

1.14                        “Dollars” or “$” means the legal tender of the
United States.

 

1.15                        “Drug Approval Application” means a New Drug
Application as defined in the U.S. Federal Food, Drug, and Cosmetic Act, as
amended, and the regulations promulgated thereunder, or any corresponding
application in a country or jurisdiction other than the United States.

 

2

--------------------------------------------------------------------------------


 

1.16                        “Drug Master File” means any drug master file filed
with the FDA with respect to a Licensed Product, and any equivalent filing in
other countries or regulatory jurisdictions.

 

1.17                        “Encumbrance” means any claim, security interest,
pledge, hypothecation, mortgage, charge, escrow, option, proxy, right of first
refusal, preemptive right, license, joint ownership interest, prior assignment,
title retention agreement, indenture, lien, encumbrance or security agreement.

 

1.18                        “Excluded Assets” means, other than the Transferred
Assets, all assets, property, rights and interests of Glenmark and its
Affiliates.

 

1.19                        “FDA” shall mean the U.S. Food and Drug
Administration, or any successor entity thereto performing similar functions.

 

1.20                        “GAAP” means United States generally accepted
accounting principles, consistently applied.

 

1.21                        “Glenmark” has the meaning assigned to such term in
the Recitals.

 

1.22                        “Glenmark Indemnitees” has the meaning assigned to
such term in Section 7.1

 

1.23                        “Glenmark IP” has the meaning assigned to such term
in the Original Agreement.

 

1.24                        “Glenmark Territory” means, with respect to both
human and veterinary indications, those countries listed in Exhibit A (the AAID
Specific Territory) to the Original Agreement, without regard to the field of
use designation in that Exhibit.

 

1.25                        “Glenmark Vendors” shall mean all Third Party
vendors with which Glenmark or one of its Affiliates has contracts or
course-of-trade arrangements that are related to the development, manufacture,
marketing or commercialization of Crofelemer API or a Licensed Product,
including supply arrangements, all related quality contracts for any raw and
pack materials, supplies and packaging materials therefor, market research
arrangements, clinical trial agreements, licenses, purchase orders, sale orders,
bids, understandings or commitments.

 

1.26                        “Indemnification Claim Notice” has the meaning
assigned to such term in Section 7.4(a).

 

1.27                        “Indemnified Party” has the meaning assigned to such
term in Section 7.4(a).

 

1.28                        “Indemnifying Party” has the meaning assigned to
such term in Section 7.4(a).

 

1.29                        “Information” means techniques and data relating to
the development, manufacture, analysis, commercialization and other exploitation
of Crofelemer API, Licensed IP and/or any Licensed Product, including
inventions, practices, methods (including analytical test methods), knowledge,
know-how, test data, including pharmacological, toxicological, biological,
chemical and physical and pre-clinical and clinical test data, analytical and
quality control data, regulatory submissions, correspondence and communications,
patent and legal data related thereto, information (whether or not confidential,
proprietary, patented or patentable), and Manufacturing IP, in each case in
written, electronic or any other form now known or hereafter developed.

 

3

--------------------------------------------------------------------------------


 

1.30                        “Inventory” means all assays, reagents,
chromatographic resins, excipients, crude plant latex, chromatographic resins,
“Stage A” intermediates, Stage B intermediates (also referred to as Crofelemer
sublots), and other raw materials required to produce Crofelemer API, and all
finished Crofelemer API and packaging materials relating to the foregoing,
Controlled by Glenmark or its Affiliates (regardless of where such inventory is
held) as of the Transfer Date.

 

1.31                        “Jaguar” means Jaguar Health, Inc., the parent
company of Napo, and also a licensee of certain rights from Napo, with respect
to Crofelemer API.

 

1.32                        “Joint IP” has the meaning assigned to such term in
the Original Agreement.

 

1.33                        “Liability” or “Liabilities” means, collectively,
any indebtedness, guaranty, endorsement, claim, loss, damage, deficiency, cost,
expense, obligation or responsibility, fixed or unfixed, known or unknown,
choate or inchoate, liquidated or unliquidated, secured or unsecured, direct or
indirect, matured or unmatured, determined or determinable, or absolute,
contingent or otherwise, including any product liability.

 

1.34                        “Licensed Product” has the meaning assigned to such
term in the Original Agreement.

 

1.35                        “Losses” has the meaning assigned to such term in
Section 7.1.

 

1.36                        “Manufacturing and Supply Agreement” shall mean that
certain manufacturing and supply agreement to be entered into by Napo and
Glenmark contemporaneously with the execution of this Agreement or in any event
no later than within ninety (90) days after the Transfer Date.

 

1.37                        “Manufacturing IP” shall mean (i) all Glenmark IP
and Joint IP relating in any way to the manufacturing or analysis of Crofelemer
API, and to the scaling up of manufacturing of Crofelemer API (ii) the complete
and current technical documentation for the manufacturing and analysis of
Crofelemer API (including, specifically, process development and/or optimization
documentation for both Ankleshwar and Aurangabad) and for the scaling up of
manufacturing of Crofelemer API (including all assays and analytical methods
listed in Schedule 1.62), and (iii) the complete, and current contact
information for Glenmark Vendors, if any, who have served Glenmark as a
supplier, contract manufacturer or vendor of any Crofelemer API-related
materials or services for, or related to, the manufacturing or analysis of
Crofelemer API, during the term of the Original Agreement.

 

1.38                        “Napo” has the meaning assigned to such term in the
Recitals.

 

1.39                        “Napo Indemnitees” has the meaning assigned to such
term in Section 7.1.

 

1.40                        “Napo Provided Equipment” means the required
dedicated equipment, as set forth on Exhibit A to Schedule 4.5(a)(iii), Resin CM
Sepharose and Resin LH-20 provided by Napo, at its sole cost and expense, and
used in the manufacture of Crofelemer API and or any Licensed Product and
located at Glenmark’s Ankleshwar manufacturing facility.

 

1.41                        “Original Agreement” has the meaning set forth in
the Recitals.

 

1.42                        “Original Term” shall mean the period commencing on
July 2, 2005, the effective date of the Original Agreement, and ending on the
Transfer Date.

 

4

--------------------------------------------------------------------------------


 

1.43                        “Party” shall mean Napo or Glenmark individually,
and “Parties” shall mean Napo and Glenmark collectively.

 

1.44                        “Patent(s)” shall mean any patents and patent
applications, together with all additions, divisions, continuations,
continuations-in-part, substitutions, reissues, re-examinations, extensions,
registrations, patent term extensions, supplemental protection certificates and
renewals of any of the foregoing.

 

1.45                        “Person” shall mean any individual, corporation,
partnership, firm, association, joint venture, joint stock company, trust or
other entity, or any government or regulatory administrative or political
subdivision or agency, department or instrumentality thereof.

 

1.46                        “Prior Agreements” means all prior agreements
between Napo and Glenmark, including without limitation, those agreements listed
on Schedule 1.46

 

1.47                        “Regulatory Authority” means any supra-national,
federal, national, regional, state, provincial or local regulatory agency,
department, bureau, commission, council or other government entity, including
the FDA, regulating or otherwise exercising authority with respect to the
commercialization (including the determination of pricing/reimbursement) of
Licensed Products in any country or other jurisdiction.

 

1.48                        “Regulatory Documentation” means (a) submissions to
any Regulatory Authority, including INDs, Drug Approval Applications, Drug
Master Files, correspondence with regulatory agencies (including Approved Drug
Registrations and licenses, regulatory drug lists, advertising and promotion
documents), period safety update reports, adverse event files, complaint files
and manufacturing records and, if applicable, any updates or supplements to any
of the foregoing, (b) any minutes or contact logs, with respect to any telephone
conferences conducted with any Regulatory Authority relating to the subject
matter described in clause (a) of this sentence, and (c) materials in the
working regulatory and clinical files of Glenmark pertaining to the conduct of
annual reviews and required reports to the FDA that have yet to be filed, in
each case ((a), (b), and (c)) to the extent relating to the Licensed IP or
Licensed Products, including all items identified on the roster to be created
pursuant to Section 3.1(b).

 

1.49                        “Taxes” means all taxes of any kind, and all
charges, fees, customs, levies, duties, imposts, required deposits or other
assessments, including all federal, state, local or foreign net income, capital
gains, gross income, gross receipt, property, franchise, sales, use, excise,
withholding, payroll, employment, social security, worker’s compensation,
unemployment, occupation, capital stock, transfer, gains, windfall profits, net
worth, asset, transaction and other taxes, and any interest, penalties or
additions to tax with respect thereto, imposed upon any Person by any Taxing
Authority or other governmental authority under Applicable Laws.

 

1.50                        “Taxing Authority” means any federal, national,
supranational, state, provincial, local or foreign government, any subdivision,
agency, commission or authority thereof or any quasi-governmental body
exercising tax regulatory authority.

 

1.51                        “Territory” means the General Territory and
AAID-Specific Territory, as those terms are defined in the Original Agreement.

 

1.52                        “Third Party” shall mean any Person other than Napo,
Glenmark and their respective Affiliates.

 

5

--------------------------------------------------------------------------------


 

1.53                        “Third Party Claim” has the meaning assigned to such
term in Section 7.1

 

1.54                        “Third Party Consideration” means any consideration
or Third-Party Payment, in any form, received by Napo from any Third Party to
whom Napo grants a license or sublicense, or with whom Napo partners (e.g., via
a collaboration, joint venture or distribution or similar arrangement) in
respect of, or sells or otherwise transfers any of the Transferred Assets,
including the following:

 

(a)                                 any upfront payment, development,
regulatory, commercialization or other milestone or deferred payment, royalty,
profit share, sales proceeds, license maintenance fee, or the like, net of
customary trade discounts and all applicable taxes and tariffs;

 

(b)                                 all payments for Inventory from such Third
Party that are in excess of Napo’s cost for such Inventory;

 

(c)                                  all payments for the reimbursement of
research and development costs incurred by Napo (or on behalf of Napo) that are
in excess of Napo’s costs to perform such research and development, calculated
based on an FTE rate of $280,000 per FTE (the equivalent of a full-time employee
or consultant performing such activities, measured on the basis of two thousand
(2000) hours per year) plus out-of-pocket expenses for materials and
subcontractors to perform any such research and development activities;

 

(d)                                 the fair market value (such fair market
value to be determined in good faith by Board of Directors of Napo or at the
option of Glenmark, by an independent reputable valuation expert chosen by both
Parties (and paid for by Glenmark) of any equity securities of a Third Party
issued to Napo that exceeds any amount paid by Napo for such securities;

 

(e)                                  the amount by which any amount paid by a
Third Party to Napo for equity securities in Napo, issued or transferred to such
Third Party, exceeds the fair market value (such fair market value to be
determined in good faith by Board of Directors of Napo or at the option of
Glenmark, by an independent reputable valuation expert chosen by both Parties
(and paid for by Glenmark) of such equity securities; and

 

(f)                                   amounts payable or paid to Napo in
connection with a noncompetition agreement or any employment, consulting,
licensing, supply, or other agreement, to the extent that such amounts payable
or paid are greater than what would customarily be paid on an arm’s-length basis
to an employee, consultant, licensee, or supplier, or the like;

 

provided, that the following shall be excluded from Third Party Consideration:

 

(a)                   reimbursement for patent prosecution and/or maintenance
expenses related directly to the Licensed IP or any Licensed Product to cover
Napo’s or its Affiliates’ actual, out-of-pocket expenses for the same;

 

(b)                   any revenue received by Napo and/or its Affiliates from
the bona fide sale of any Licensed Product by Napo or such Affiliates directly
to the wholesale or retail market in

 

6

--------------------------------------------------------------------------------


 

circumstances where Napo or such Affiliates are themselves (including, for
clarity, through the use of Third Party contractors) directly commercializing
the relevant Licensed Product or Veterinary Product to the wholesale or retail
market for their own account in the country in which such sales occur;

 

(c)                    any revenue received by Napo and/or its Affiliates for
any license, sublicense or sales of a Licensed Product or Veterinary Product to
any not-for-profit organization, any non-governmental organization, or any
social enterprise (i) to allow bona fide research and development related to a
Licensed Product, or (ii) to allow the distribution by such not-for-profit
organization, non-governmental organization, or social enterprise of a Licensed
Product to under-served populations or populations in resource-constrained
areas, unless such revenue is in excess of Napo’s COGS for such Licensed
Product; and,

 

(d)                   any amount received by Napo and/or its Affiliates paid by
a Third Party to Napo for equity securities in Napo, issued or transferred to
such Third Party, at the fair market value of such equity securities (such fair
market value to be determined in good faith by the Board of Directors of Napo
or, at the option of Glenmark, by an independent reputable valuation expert
chosen by both Parties and paid for by Glenmark).

 

1.55                        “Third Party Payments” means all payments, up-front
fees or milestones (including any fees or milestones payable in installments),
royalties, or other payments of whatever kind or nature payable to a Third Party
in consideration for rights necessary or useful for making, having made, using,
developing, importing, offering for sale, selling, distributing, marketing,
promoting and otherwise exploiting the Licensed IP and/or a Licensed Product.

 

1.56                        “TM” means any registered trademark, service mark,
logo or trade name of a Party.

 

1.57                        “Transfer Date” has the meaning assigned to such
term in the Recitals.

 

1.58                        “Transfer Taxes” means all recordation, transfer,
documentary, excise, sales, value added, use, stamp, conveyance, or other
similar Taxes imposed or levied by reason of, in connection with or attributable
to, this Agreement or the transactions contemplated hereby.

 

1.59                        “Transferred Assets” means all right, title and
interest of Glenmark and its Affiliates in and to the following assets: (a)
Transferred Information; (b) Transferred Regulatory Documentation; (c) all Batch
Records, (d) the Transferred Glenmark Patents and (e) all Inventory.

 

1.60                        “Transferred Information” means all Information that
relates to Crofelemer API, the Licensed IP and/or any Licensed Products, with
such Information to be deemed the Confidential Information of Napo, after the
Transfer Date.

 

1.61                        “Transferred Regulatory Documentation” means all
Regulatory Documentation that relates to Crofelemer API, the Licensed IP and/or
any Licensed Product.

 

1.62                        Transferred Glenmark Patents” means all Patents that
claim or cover making, having made, analyzing, using, developing Crofelemer API
or any Licensed Product and are Controlled by Glenmark or its Affiliates as of
the Transfer Date, including those identified in Schedule 1.62.

 

7

--------------------------------------------------------------------------------


 

1.63                        “Transition Coordinators” has the meaning assigned
to such term in Section 3.3.

 

1.64                        “United States” or “U.S.” shall mean the fifty (50)
states of the United States of America and the District of Columbia and the
territories of the United States of America.

 

1.65                        “Veterinary Product” means any prescription drug
containing pure Crofelemer API formulated for veterinary indications.

 

ARTICLE II

TERMINATION; TRANSFER TO NAPO

 

2.1                               Termination of All Prior Agreements; Reversion
of All Licenses and Rights.

 

(a)                                 As of the Transfer Date, this Agreement
supersedes the Original Agreement and all other Prior Agreements, including
without limitation, the agreements listed on Schedule 1.46. Except with respect
to certain definitions set forth in the Original Agreement, and specifically
referred to in this Agreement, this Agreement renders null and void the Original
Agreement and all other Prior Agreements; and, the Original Agreement and the
other Prior Agreements shall be of no further force and effect.

 

(b)                                 As of the Transfer Date, all licenses
granted by Napo to Glenmark under the Original Agreement to the Licensed IP, the
Joint IP (to the extent of Napo’s rights therein) and Licensed Products, shall
terminate immediately, and all such licenses shall revert to Napo.

 

(c)                                  Only certain provisions of the Original
Agreement, specifically referenced in this Agreement, as, for example, the
definitions of certain defined terms used in this Agreement shall be deemed to
survive after the Transfer Date.

 

2.2                               Transfer to Napo; License Back to Glenmark

 

(a)                                 As of the Transfer Date, Glenmark shall
assign and transfer to Napo all of Glenmark’s right, title and interest in and
to (i) all Glenmark IP, (ii) all Joint IP (to the extent of Glenmark’s rights
therein), and (iii) all Manufacturing IP (that is not Glenmark IP or Joint IP),
including all those items listed on Schedule 1.62; provided that, except with
respect to the Transferred Glenmark Patents, the assignment of all such right,
title and interest is intended by the Parties to be self- executing, requiring
no further action by Glenmark. Napo hereby licenses back to Glenmark a
non-exclusive, royalty-free license to the Manufacturing IP strictly for the
limited purpose of manufacturing and supplying Crofelemer API for Napo, and for
Jaguar, or any Affiliate of Napo or Jaguar.

 

(b)                                 At the Transfer Date and thereafter, except
as set forth in Section 2.2(a) and as set forth in the Manufacturing and Supply
Agreement, Glenmark shall have no rights to the Glenmark IP, the Joint IP, the
Manufacturing IP or any of the Licensed IP, including all those items listed on
Schedule 1.62; and, Glenmark shall have no rights to any Licensed Product, for
commercializing

 

8

--------------------------------------------------------------------------------


 

or for any other purpose whatsoever, anywhere in the world (including,
specifically, the Glenmark Territory, as that term was defined in the Original
Agreement).

 

(c)                                  On the Transfer Date or promptly
thereafter, Glenmark shall assign and transfer to Napo all of Glenmark’s right,
title and interest in and to (i) the Approved Drug Registrations granted to
Glenmark for, and with respect to a Licensed Product in the countries of
Ecuador, Brazil, Zimbabwe and Botswana, and (ii) any applications and/or
filings, initiated by Glenmark, that are in process in other countries, seeking
an Approved Drug Registration for a Licensed Product.  A list of such other
countries, in which Glenmark has filed applications for an Approved Drug
Registration of a Licensed Product is set forth on Schedule 2.2(c).

 

ARTICLE III

TRANSITION OBLIGATIONS

 

3.1                               Transfer of Transferred Information and
Transferred Regulatory Documentation.

 

(a)                                 Within ninety (90) days after the Transfer
Date, Glenmark shall provide to Napo all Transferred Information and Transferred
Regulatory Documentation to the extent not already provided under Section 3.1(b)
below.

 

(b)                                 Within sixty (60) days after the Transfer
Date, Glenmark and Napo will have together generated a written roster of
Transferred Information and Transferred Regulatory Documentation. All such
Transferred Information and Transferred Regulatory Documentation shall be
provided in an electronic format (where electronic format is available) readable
by generally available Third-Party software by electronic mail (“Email”) or in a
digital storage medium (e.g., optical disc, hard drive, flash drive, etc.), and
Glenmark shall provide an electronic export of all such Information, and
Regulatory Documentation, including all terminology lists used for encoding such
items. To the extent any such Information and Regulatory Documentation is not
available in electronic format and, if, it is not practical (in terms of
efficiency or costs or time) to convert such Information and Regulatory
Documentation from print copies into an electronic format, Glenmark shall
further permit Napo (or its designees) to access and reproduce any such
Information, and Regulatory Documentation. To the extent Applicable Laws
reasonably require Napo to possess or control original copies of documents
reflecting or containing Information, and Regulatory Documentation, in order to
initiate, assume and/or continue development, manufacture, registration and
commercialization of the Licensed IP and any Licensed Product following the
Transfer Date, Glenmark agrees, upon Napo’s written request and at Napo’s cost
and expense, to promptly provide, and cause its Affiliates to promptly provide,
such original copies to Napo or its designee (it being understood and agreed
that, so long as (and only for so long as) Glenmark is manufacturing Crofelemer
API for Napo Jaguar and/or its Affiliates, Glenmark may retain copies thereof).
For any cost or expense incurred by Glenmark to be reimbursed by Napo, such (i)
such cost or expense must have been pre-approved by Napo, (ii) Glenmark must
deliver to Napo, within thirty (30) days after incurring the cost or expense, a
bona fide receipt from a Third-Party vendor setting forth such itemized cost or
expense,

 

9

--------------------------------------------------------------------------------


 

and (iii) Napo shall reimburse such cost or expense within thirty (30) days of
such delivery to Napo of the such Third-Party vendor receipt. The Parties agree
to coordinate and reasonably cooperate to facilitate the transfer of Information
and Regulatory Documentation as contemplated in Section 3.1(a) with the goal of
providing such Information and Regulatory Documentation in an orderly and
expeditious manner, and in a usable format, to facilitate Napo’s efforts to
prepare for, and to continue, the development, manufacture and registration of
the Licensed IP and Licensed Products from and after the Transfer Date. Any
documented and itemized cost or expense incurred by Glenmark from the Transfer
Date, with respect to any such request made by Napo, as described herein, shall
be paid for by Napo, or reimbursed, by Napo within thirty (30) days of such cost
or expense being incurred subject to submission by Glenmark of supporting
documents, on a strictly pass-through basis without any mark-up by Glenmark.

 

(c)                                  The Parties acknowledge that, for so long
as Glenmark is manufacturing Crofelemer API for Napo and/or Jaguar, Glenmark
will be generating new and useful information and regulatory documentation
relating to Crofelemer API. Glenmark agrees that, after the Transfer Date, it
shall diligently hold for Napo, all comparable information and regulatory
documentation relating to Crofelemer API generated by, or obtained by, Glenmark.
Glenmark shall, at Napo’s cost and expense upon written request, provide to Napo
true, complete and legible copies of all such new information, regulatory
documentation (including all modifications, revisions or updates thereto) to the
extent not previously provided to Napo. If Glenmark actually incurs any cost or
expense to be reimbursed by Napo, then (i) such cost or expense must have been
pre- approved by Napo, (ii) Glenmark must deliver to Napo, within thirty (30)
days after incurring the cost or expense, a bona fide receipt from a Third Party
vendor setting forth such reasonable itemized expenses and (iii) Napo shall
reimburse such cost or expense within thirty (30) days of such delivery by
Glenmark to Napo of the such Third Party vendor receipt.

 

(d)                                 From and after the Transfer Date, Napo shall
own the Transferred Information and Transferred Regulatory Documentation and may
use and disclose such Transferred Information and Transferred Regulatory
Documentation in its sole discretion for any purpose.

 

3.2                               Development; Regulatory Matters;
Commercialization; Publications.

 

(a)                                 From and after the Transfer Date, Glenmark
shall have no right to have any interactions or communications with Regulatory
Authorities related to the Licensed IP and/or any Licensed Product, except as
and unless specifically requested by Napo in accordance with Section 3.2(d)
below.

 

(b)                                 Within ninety (90) days after the Transfer
Date, Glenmark shall provide Napo a copy of any and all material documents,
information and correspondence submitted to a Regulatory Authority, prior to the
Transfer Date, relating to Regulatory Documentation or filings for or in respect
of the Licensed IP and/or a Licensed Product.

 

10

--------------------------------------------------------------------------------


 

(c)                                  Within ninety (90) days after the Transfer
Date, Glenmark shall promptly provide Napo with the originals of all material
documents, information and correspondence received from a Regulatory Authority
prior to the Transfer Date, related to the Licensed IP and/or a Licensed
Product. In the event that, after the Transfer Date, Glenmark receives any
material documents, information and correspondence from a Regulatory Authority,
related to the Licensed IP and/or a Licensed Product, Glenmark shall promptly
(and, in no event later than ten (10) business days after receipt by Glenmark)
deliver to Napo all such material documents, information and correspondence.

 

(d)                                 Promptly after the Transfer Date, Glenmark
shall notify in writing each of the Regulatory Authorities in the countries
listed on Schedule 2.2(c) of the transfer to Napo of the Transferred Assets.
After the Transfer Date, Glenmark agrees to cooperate and to assist Napo in the
event that Napo must respond to questions from Regulatory Authorities concerning
previous development, manufacturing, registration, and other Activities
conducted by, or on behalf of, Glenmark with respect to the Licensed IP or any
Licensed Product; and, Glenmark agrees to promptly provide to Napo, or its
designee, such information regarding the development, manufacturing, and
registration of any Licensed Product by or under authority of Glenmark as is
reasonably necessary for Napo to respond to and submit information as required
by Regulatory Authorities or as required by Applicable Laws in connection with
Napo’s development, manufacturing and/or commercialization activities of the
Licensed IP and any Licensed Product (including information regarding Glenmark’s
activities that is required for Napo to complete and submit its annual report to
the FDA with respect to any Licensed Product for the year in which the Transfer
Date occurs). Except to the extent agreed herein between the Parties, during the
first fifteen (15) months following the Transfer Date, Glenmark shall,
consistent with its covenant to cooperate and actively assist Napo in the
transfer of the Transferred Assets and the transition, promptly respond to any
such request by Napo at no additional charge to Napo; and, thereafter, should
Napo continue to require assistance from Glenmark, any documented and itemized
expense incurred by Glenmark after the first fifteen (15) months from the
Transfer Date, with respect to any such request made by Napo, as described
herein, shall be paid for or reimbursed by Napo on a strictly pass-through basis
(without any mark-up by Glenmark) within thirty (30) days of the delivery by
Glenmark to Napo of the relevant invoice together with Third Party vendor
receipt.

 

(e)                                  After the Transfer Date, Glenmark shall not
publish, present publicly, or submit for written or oral publication any
manuscript, abstract presentation, poster session or the like that includes
Information relating to the Licensed IP or any Licensed Product.

 

3.3                               Transition Coordination. Within two (2) days
after the Transfer Date, the Parties shall each appoint a representative (the
“Transition Coordinators”) to facilitate the complete transition in a timely
fashion of all Transferred Assets from Glenmark to Napo pursuant to this
Agreement. The Transition Coordinators shall coordinate and facilitate
communications between and among personnel of the various operational groups of
the Parties involved in the transfer of the Transferred Assets. The Transition
Coordinators shall meet, by telephone, internet platform or in person, to
discuss the status of the transition and to attempt to amicably resolve any
disagreements or miscommunications between the Parties that may arise in
connection with

 

11

--------------------------------------------------------------------------------


 

information to be exchanged, timelines for transfer of documents or information,
or the like. Such meetings shall be held at such times as is necessary to
accomplish the purposes set forth in the foregoing sentence; either Transition
Coordinator may by written or Email communication to the other Transition
Coordinator request that a meeting be scheduled and the Transition Coordinators
shall then cooperate in good faith to schedule the requested meeting. The
Transition Coordinators are intended (i) to facilitate the smooth delivery by
Glenmark to Napo of all Transferred Assets, (ii) to ensure the timely execution
of the Manufacturing and Supply Agreement, in accordance with Section 4.7(c)
below, and (iii) to serve as the primary contact and authoritative
decision-making point person with respect to any and all matters arising in
connection with the performance of this Agreement.

 

ARTICLE IV

TRANSFER OF TRANSFERRED ASSETS

 

4.1                               Title to Transferred Assets. Subject to
Section 4.3, as of the Transfer Date, Glenmark hereby assigns, conveys,
transfers and delivers to Napo, and Napo hereby acquires and accepts from
Glenmark, all of Glenmark’s right, title and interest in, to and under the
Transferred Assets, free and clear from all Encumbrances.

 

4.2                               Excluded Assets. Napo has no rights to and
shall not acquire any rights to, the Excluded Assets, it being understood that
Glenmark shall continue to retain its rights in and to the Excluded Assets.

 

4.3                               Limitations.

 

(a)                                 To the extent not attributable to gross
negligence or willful misconduct of Napo and/or its Affiliates, Glenmark and/or
its Affiliates shall retain and shall be responsible for paying, performing and
discharging when due, all Glenmark’s Liabilities; provided, however, that this
Section 4.3(a) shall in no way alter the scope of Napo’s indemnification
obligations under ARTICLE VII herein. Napo shall not assume, nor have any
responsibility for, any Liabilities of Glenmark and/or its Affiliates,
including:

 

(i)                                     any Liabilities arising out of, or
relating to, any of the Transferred Assets, on or prior to the Transfer Date;

 

(ii)                                  Glenmark’s and/or its Affiliates’
obligations under this Agreement; and,

 

(iii)                               any Liabilities of Glenmark and/or its
Affiliates arising out of or related, in any way, to any of the Excluded Assets.

 

(b)                                 Glenmark and/or its Affiliates shall have
paid in full, after November 2, 2016 and prior to the Transfer Date, all filing,
prosecution, renewal and maintenance fees of all Joint IP and Glenmark IP,
currently due and payable. On the Transfer Date, there shall be no balance due
for any such fees. Thereafter, within thirty (30) days from the Transfer Date,
Napo will reimburse Glenmark for documented payment by Glenmark of all such
fees, if any, upon receipt from Glenmark of clear documentation reflecting the
payments remitted after November 2, 2016.

 

12

--------------------------------------------------------------------------------


 

(c)                                  Upon the terms and subject to the
conditions of this Agreement, from and after the Transfer Date, Napo will be
responsible for and pay, perform and/or otherwise discharge those Liabilities
incurred after the Transfer Date (including any Liabilities arising in respect
of Taxes imposed after the Transfer Date) directly arising out of or in
connection with or directly related to the Transferred Assets or the Licensed
IP, the use thereof, or the marketing or sale of the Licensed Products by or on
behalf of Napo or its Affiliates; provided, that notwithstanding anything to the
contrary in this Agreement, the Liabilities of Napo shall, in no event include
any existing Liabilities that arose prior to the Transfer Date.

 

4.4                               Closing of Transfer of Transferred Assets. The
closing of the transactions contemplated by Sections 4.1 through 4.3(a) will
take place via electronic exchange of closing deliverables, and will be
effective as of 5:00 p.m. Pacific Time on the Transfer Date.

 

4.5                               Closing Deliverables. On the Transfer Date, or
in the case of Section 4.5(a)(vi), as promptly as reasonably practicable after
the Transfer Date:

 

(a)                                 Glenmark shall deliver or cause to be
delivered to Napo:

 

(i)                                     An executed copy of this Agreement;

 

(ii)                                  the Assignment of Transferred Glenmark
Patents executed by a duly authorized representative of Glenmark;

 

(iii)                               the Assignment of Napo Provided Equipment
executed by a duly authorized representative of Glenmark

 

(iv)                              a complete, accurate and exhaustive list, in
the form attached as Schedule 2.2(c) of all countries in which Glenmark and/or
its Affiliates have applied for regulatory approval and/or market registration,
and all countries in which Glenmark and/or its Affiliates have been issued
Approved Drug Registrations

 

(v)                                 a Certification of Officer, executed by a
duly authorized officer of Glenmark, under penalty of perjury, attesting as
follows: (i) that all fees and annuities due on or prior to the Transfer Date
have been paid in full by Glenmark in a timely fashion and (ii) that, with
respect to any item set forth on Schedule 1.62, to the extent any filings were
due to be filed on or prior to the Transfer Date (including any responses to
Official Actions, Notices or Requests from patent offices or taking any action
necessary to maintain any such item in force), all such filings have been
submitted in a timely fashion; and,

 

(vi)                              a copy of each letter sent from Glenmark to
each Regulatory Authority, from which an approval has been sought and/or
obtained, transferring to Napo ownership of each such approval or application
for approval, effective as of the Transfer Date.

 

(b)                                 Napo shall deliver or cause to be delivered
to Glenmark:

 

(i)                                     An executed copy of this Agreement;

 

(ii)                                  the Assignment of Transferred Glenmark
Patents executed by a duly authorized representative of Napo; and

 

13

--------------------------------------------------------------------------------


 

(iii)                               the Assignment of Napo Provided Equipment
executed by a duly authorized representative of Napo

 

4.6                               Transfer of TM. As of the Transfer Date,
Glenmark hereby transfers and assigns to Napo, any and all TM related to
Crofelemer API and/or any Licensed Products.

 

4.7                               Consideration from Napo.

 

(a)                                 In consideration for the assignment and
transfer of the Transferred Assets on the Transfer Date, the licenses granted by
Glenmark pursuant to Section 4.6, and the assignment to Napo of Glenmark’s
ownership of each regulatory approval or application for regulatory approval,
Napo agrees that, in the event Napo should (i) sell, out-license, partner (via
any collaboration, joint venture or similar arrangement with a Third Party),
monetize or should otherwise transfer or dispose of the Transferred Assets to a
Third Party, or (ii) receive revenue from the sale of Licensed Products or
Veterinary Products within the Glenmark Territory, then Napo shall pay Glenmark,
in cash within forty-five (45) days after receipt by Napo, twenty-five percent
(25%) of such Third Party Consideration, in whatever form received until
Glenmark has received a total of seven million U.S. Dollars ($7,000,000);
provided, however, Glenmark understands and agrees:

 

(i)                                               that the term Third Party
Consideration shall not include (A) any upfront payments from Elanco US Inc., a
subsidiary of Eli Lilly and Company, (B) any future revenue from capital-raising
transactions and/or (C) any future revenue that is expressly dedicated as
product development funding.

 

(ii)                                            that revenue attributable to
Section 4.7(a)(i)(A), (B) and/or (C) shall not be taken into account when
calculating the twenty-five percent (25%) to be paid to Glenmark.

 

(iii)                                         that the term Third Party
Consideration shall include revenue from sales of Licensed Products and/or
Veterinary Products in the Glenmark Territory (including, specifically,
royalties received from Elanco US Inc.).

 

(b)                                 As an additional consideration for the
assignment and transfer of the Transferred Assets on the Transfer Date and the
licenses granted by Glenmark pursuant to Section 4.6, Napo shall enter into with
Glenmark a Manufacturing and Supply Agreement, for Crofelemer API, to be
manufactured at either or both of Glenmark’s Ankleshwar and/or Aurangabad
facilities; and

 

(c)                                  As a further consideration for the
assignment and transfer of the Transferred Assets on the Transfer Date and the
licenses granted by Glenmark pursuant to Section 4.6, Napo effective on and from
the Transfer Date, transfers and assigns to Glenmark all right, title and
interest in and to Napo

 

14

--------------------------------------------------------------------------------


 

Provided Equipment located at Glenmark’s Ankleshwar facility; provided (i) that
Glenmark accepts all of such equipment “as is” and “where is” and Napo disclaims
all warranties, both express and implied with respect to such equipment.
Glenmark acknowledges that given the unique utility of the five (5) columns of
45- cm diameter and the associated ultrafiltration units (the “Columns”),
Glenmark hereby grants back to Napo a first right-of-access to purchase these
Columns for consideration (which will be the book value of the Columns at that
time or a reasonable price mutually agreed upon at that time), under any of the
following circumstances: (A) in the event that Glenmark contemplates selling the
Columns, (B) in the event these columns are to be decommissioned or (C) in the
event Glenmark is unable or unwilling to fulfill a purchase order for Crofelemer
API within six (6) months (assuming such purchase order would require full use
of the Columns for at least three (3) months), in accordance with the
fully-executed Manufacturing and Supply Agreement.

 

(d)                                 Glenmark acknowledges and agrees (i) that
Napo is no longer receiving any royalties from the sale of any Licensed Product
by any licensee in the Western Countries (as defined in the letter dated
December 9, 2008, concerning royalties on certain net sales in Western
Countries), (ii) that as of November 2, 2016, all royalties due to Glenmark from
Napo have been paid in full and, (iii) that the consideration set forth in this
Section 4.7 constitutes the sole consideration due to Glenmark for the
Transferred Assets.

 

4.8                               Delivery of Physical Assets. Following the
Transfer Date, by such date specified below, unless otherwise agreed to by the
Parties, Glenmark and/or its Affiliates shall deliver the physical embodiments
of the following Transferred Assets to Napo or its designee at Napo’s cost and
expense:

 

(a)                                 the Transferred Regulatory Documentation
(which, where applicable, may be delivered in electronic form) shall be
delivered ninety (90) after the Transfer Date;

 

(b)                                 the Batch Records (to the extent that Napo
does not already have copies of them) and the Transferred Information (which,
where applicable, may be delivered in electronic form), shall be delivered
within ninety (90) days after the Transfer Date; and

 

(c)                                  the Inventory existing as of the Transfer
Date shall, at Napo’s election, (i) remain at Glenmark, to be held for Napo’s
account and used in the development and manufacture of Crofelemer API, pursuant
to the Manufacturing and Supply Agreement, or (ii) be delivered by Glenmark to
such location(s), as directed by Napo, FCA (Incoterms 2010) at Glenmark’s
facility (at Napo’s risk and expense) or FCA at any Third-Party vendor’s
facility, within ninety (90) business days after the Transfer Date. All
documented and itemized expenses for packing and shipping, with respect to any
such request made by Napo, as described herein, shall be borne by Napo. For any
cost or expense to be incurred by Glenmark for which Glenmark expects to be
reimbursed by Napo, then (i) such cost or expense must have been pre-approved by
Napo, (ii) Glenmark must deliver to Napo, within thirty (30) days after
incurring the cost or expense, a bona fide receipt from a Third-Party vendor
setting forth such itemized cost or expense and (iii) Napo shall reimburse
Glenmark within thirty (30) days of

 

15

--------------------------------------------------------------------------------


 

the delivery by Glenmark to Napo of the relevant invoice together with Third
Party vendor receipt.

 

Except as otherwise expressly set forth herein, the cost of delivering
Transferred Assets to Napo and/or its designees shall be borne by Glenmark.

 

4.9                               Further Assurances.

 

(a)                                 Glenmark and Napo shall use commercially
reasonable efforts to conduct in an expeditious manner all activities to be
conducted under this Agreement. Except as provided herein, for a period of up to
fifteen (15) months from the Transfer Date, at Napo’s request, Glenmark shall,
and shall cause its Affiliates to, except as provided herein, at no additional
cost or expense to Napo, execute and deliver such further instruments of
conveyance, transfer and assignment, cooperate and assist in providing
information for making and completing regulatory filings, and take such other
actions as Napo may reasonably require of Glenmark to more effectively assign,
convey and transfer to Napo, and perfect Napo’s interest in, the Transferred
Assets as contemplated by this Agreement, including any such Transferred Assets
not listed on any of the Schedules attached hereto. Without in any way limiting
the foregoing, Glenmark shall use commercially reasonable efforts to cooperate
with Napo and/or Napo’s designee to effect a smooth and orderly transition to
Napo or Napo’s designee of the development, manufacture, and pharmacovigilance
for Crofelemer API and any existing Licensed Product. At any time, and from time
to time, within a period of up to eighteen (18) months from the Transfer Date,
at the reasonable request of Napo, Glenmark shall and shall cause its Affiliates
to, execute and deliver such instruments of transfer, conveyance, assignment and
confirmation, and assumption, and provide such materials and information and
take such other actions as Napo may reasonably request to perfect or evidence
the transfer, conveyance, and/or assignment to Napo of the Transferred Assets
(including, specifically, all the Approved Drug Registrations and all the Drug
Approval Applications and/or filings for market registration), in each case in
accordance with this Agreement.

 

(b)                                 From time to time, at the reasonable request
of Glenmark, whether at or after the Transfer Date, Napo shall, and shall cause
its Affiliates to, at no additional cost or expense to Glenmark, execute and
deliver such further instruments of conveyance, transfer, assignment, and
assumption, cooperate and assist in providing information for making and
completing regulatory filings, and take such other actions as Glenmark may
reasonably require in order to more effectively assign, transfer and convey to
Glenmark the Napo Provided Equipment located at Glenmark’s Ankleshwar facility
and to perfect or evidence the transfer, conveyance, and/or assignment to
Glenmark of the Napo Provided Equipment located at Glenmark’s Ankleshwar
facility, as contemplated by Section 4.7(c) of this Agreement

 

4.10                        Records Retention; Audits.

 

(a)                                 Napo shall keep (and shall ensure that its
sublicensees and partners shall keep) such records as are required to determine,
in a manner consistent with GAAP and this Agreement, amounts due from it to
Glenmark

 

16

--------------------------------------------------------------------------------


 

under Section 4.7(a). All such books, records and accounts shall be retained by
Napo until the later of (i) three (3) years after the end of the period to which
such books, records and accounts pertain and (ii) the expiration of the
applicable Tax statute of limitations (or any extensions thereof), or for such
longer period as may be required by Applicable Laws.

 

(b)                                 Glenmark shall have the right to have the
books and records of Napo and its Affiliates inspected by an independent
certified auditor selected by Glenmark (an auditor selected by Glenmark shall be
submitted prior to such audit for approval to Napo, whose acceptance shall not
be unreasonably delayed, conditioned, denied or withheld), to confirm payments
due to it under Section 4.7(a), for a period covering not more than the
preceding three (3) calendar years. Such auditor will execute a reasonable
written confidentiality agreement with Napo and will disclose to Glenmark only
such information directly regarding any actual discrepancies between the amounts
reported or paid and the amounts payable under this Agreement. Such auditor will
send a copy of its report to Napo within fifteen (15) calendar days of delivery
of such report to Glenmark. Such report will include the methodology and
calculations used to determine the results. Prompt adjustments shall be made by
the Parties to reflect the results of such audit. Records to be available for an
inspection and audit under this Section 4.10(b) shall include all relevant
documents (including contracts, invoices, receipts, and all other documents and
records of whatever nature) wherever stored pertaining to payments specified
above. The appointed auditor shall have the right to interview selected staff
and inspect and copy all relevant documents. Such right may be exercised by
Glenmark only once per calendar year.

 

(c)                                  Glenmark shall bear the fees and expenses
of such inspection, provided that, if an underpayment of more than ten percent
(10%) of the payments due for any calendar year is discovered in any inspection,
then Napo shall bear all fees and expenses of that inspection within thirty (30)
days after receipt of a copy of the auditor’s invoice from Glenmark for same,
and shall pay to Glenmark within thirty (30) days after receipt of the auditor’s
report any deficiency not previously paid, plus accrued interest on the
underpayment at the floating rate of 30-day LIBOR +5% (as quoted in The Wall
Street Journal or its successor) on the day after the payment is due, calculated
from the initial due date to the date paid in full and compounded monthly, or
the maximum rate permitted by law, if less.

 

4.11                        Tax Withholding. If Napo is required to make a
payment to Glenmark subject to a deduction of tax or withholding tax, then the
sum payable by Napo (in respect of which such deduction or withholding is
required to be made) shall be decreased to the extent necessary to pay such
withholding tax, and the amount required to be deducted or withheld shall be
remitted by Napo to the proper governmental authority in accordance with
Applicable Laws, and promptly transmit to Glenmark an official tax certificate
or other evidence of such withholding sufficient to enable Glenmark to claim
such payments of taxes.

 

4.12                        Payment Method. All amounts due by Napo to Glenmark
hereunder shall be paid in Dollars by wire transfer in immediately available
funds to an account designated by Glenmark. Any undisputed payments or portions
thereof due hereunder that are not paid on the date such payments are due under
this Agreement shall accrue interest from the date that is thirty (30)

 

17

--------------------------------------------------------------------------------


 

days after the date on which payment was due at a rate equal to the floating
rate of 30-day LIBOR +5% (as quoted in The Wall Street Journal or its successor)
on the day after the payment is due, calculated from the initial due date to the
date paid in full and compounded monthly, or the maximum rate permitted by law,
if less.

 

4.13                        Foreign Exchange. For the purpose of computing any
Third-Party Consideration in a currency other than Dollars, such Third-Party
Consideration amounts thereof shall be converted into Dollars each quarter using
an exchange rate that is the arithmetic average of the daily exchange rates
(obtained as described below) during such quarter. Each daily exchange rate
shall be obtained from The Wall Street Journal, Eastern United States Edition,
or, if not so available, then as otherwise agreed by the Parties.

 

4.14                        Cooperation on Further Transfer of Assets and/or
Payments.

 

(a)                                 Assets. For a period of up to twelve (12)
months after the Transfer Date, if either Napo or Glenmark becomes aware that
any of the Transferred Assets was not transferred to Napo on the Transfer Date
(or as otherwise prescribed in this Agreement) or that any of the Excluded
Assets was inadvertently transferred to Napo, it shall promptly notify the other
in writing, and the Parties shall, as soon as reasonably practicable, ensure
that such property is transferred, at the expense of the Party that is seeking
the assets to be transferred to it. The Party that has the asset(s) to be
transferred to the rightful Party shall ensure that any necessary prior
third-party consent or approval has first been obtained.

 

(b)                                 Payments. If, on or after the Transfer Date,
either Party shall receive any payments or other funds due to the other pursuant
to the terms of this Agreement, then the Party receiving such funds shall
promptly forward such funds to the proper Party.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

(a)                                 General Representations.         Each Party
hereby represents and warrants to the other Party, as of the Transfer Date, as
follows:

 

(b)                                 Such Party is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, is qualified to do business and is in good standing as a foreign
corporation in each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification and failure to have such
would prevent such Party from performing its obligations under this Agreement.

 

(c)                                  This Agreement is a legal and valid
obligation binding upon such Party and enforceable in accordance with its terms.
The execution, delivery and performance of this Agreement by such Party have
been duly authorized by all necessary corporate action and do not and will not:
(i) require any consent or approval of its stockholders; (ii) to such Party’s
knowledge, violate any Applicable Law, order, writ, judgment, decree,
determination or award of any court, governmental body or administrative or
other agency having jurisdiction over such Party; nor (iii) conflict with, or
constitute a default under, any agreement,

 

18

--------------------------------------------------------------------------------


 

instrument or understanding, oral or written, to which such Party is a party or
by which it is bound. In particular, and without limiting the generality of the
foregoing, each Party represents and warrants to the other Party that it is
fully entitled to enter into the covenants, and undertake the obligations set
forth herein.

 

(d)                                 Such Party has not sold, assigned, conveyed,
pledged, encumbered, or otherwise in any way transferred to any Person, in the
case of Glenmark, any of the Transferred Assets and, in the case of Napo, title
to any of the Napo Provided Equipment located at Glenmark’s Ankleshwar facility.

 

(e)                                  Such Party is not aware of any currently
filed and pending, legal or administrative proceeding of any kind or nature
whatsoever against the other Party (including any pending arbitration) initiated
by such Party or by any Third Party, relating to the Original Agreement or this
Agreement.

 

(f)                                   Such Party is not relying in any manner on
any statement, promise, representation or omission, whether oral or written,
express or implied, made by any Person or entity, not specifically set forth in
this Agreement.

 

(g)                                  Additional Representations and Warranties
of Glenmark. In addition, Glenmark represents, warrants and covenants, as of the
Transfer Date, as follows:

 

(h)                          Title; Rights to Transfer Transferred Assets.
Glenmark has good and valid title, and owns all right, title and interest, in
and to all of the Transferred Assets, free and clear of any Encumbrances, and
has the right to transfer and assign (as applicable) each of the foregoing to
Napo or its designee as provided in this Agreement.

 

(i)                              Schedules. Schedule 1. 6 sets forth the form of
assignment for the Transferred Patents; Schedule 1.46 sets forth all Prior
Agreements; and Schedule 4.5(a)(iii) sets forth the form of assignment for the
Napo Provided Equipment, to Glenmark’s best knowledge, true, complete, and
correct in all material respects;

 

(j)                             Compliance with Applicable Laws. To the extent
that Glenmark has conducted the development, manufacture, and registration of
the Licensed IP and/or any Licensed Product in the Territory, it has done so in
material compliance with all applicable Regulatory Documentation and Applicable
Laws. Glenmark has not received any written communication from any Regulatory
Authority relating to any violation by Glenmark of any applicable Regulatory
Documentation or Applicable Laws in conducting the development, and manufacture
of any Licensed Product in the Territory.

 

(k)                          Regulatory Matters. Glenmark and/or its Affiliates
have completed and filed all material reports required by the Regulatory
Authorities in those countries in which they are submitting a Drug Approval
Application or have received approval for a Licensed Product. Neither Glenmark
nor any of its Affiliates have received written notice from a Regulatory
Authority of the proposed or actual revocation, suspension, termination,
cancellation or withdrawal of a previously granted approval with respect to any
Licensed Product.

 

19

--------------------------------------------------------------------------------


 

(l)                                     Inventory. Inventory includes, among
other things, finished Crofelemer API. Glenmark and its Affiliates represent and
warrant: (i) each unit of Inventory that is finished Crofelemer API, Stage A
intermediate or Stage B Intermediate has been manufactured, stored, and handled
materially in compliance with the then-current specifications and the
information shown on the certificate of analysis provided therefor, the
applicable quality agreement, and cGMP and other Applicable Laws (including that
each unit has not been adulterated or misbranded); (ii) each unit of Inventory
that is not Stage A intermediate, Stage B intermediate, or finished Crofelemer
API has been stored and handled materially in compliance with the then-current
specifications and the information shown on the certificate of analysis provided
therefor, the applicable quality agreement and other Applicable Laws; and
(iii) title to all items in Inventory (other than the crude plant latex which
already belongs to Napo), including all units of Crofelemer API, Stage A
intermediate or Stage B Intermediate shall pass to Napo, free and clear of any
Encumbrances.

 

(m)                             No Sales, Marketing or Commercialization
Activities. Glenmark represents, for itself and its Affiliates, that neither
Glenmark, nor any of its Affiliates, have directly or indirectly (through any
Third Party) (a) engaged in any marketing or promotion of Crofelemer API or any
Licensed Product, (b) consummated any sales of Crofelemer API or any Licensed
Product, (c) distributed any Crofelemer API or any Licensed Product and/or
(d) executed any other commercialization plans, programs or activities with
respect to Crofelemer API or any Licensed Product, in each case (a) through
(d) above for any Person other than Napo or Jaguar.

 

5.2                                      Additional Representation and Warranty
of Napo.

 

(a)          Title; Rights to Transfer. Napo has good and valid title, and owns
all right, title and interest (assuming no Encumbrance attributable to
Glenmark’s possession thereof), in and to all of the Napo Provided Equipment
located at Glenmark’s Ankleshwar manufacturing facility free and clear of any
Encumbrances, and has the right to transfer and assign (as applicable) the same
to Glenmark or its Affiliates provided in this Agreement; and

 

(b)           Compliance with Applicable Laws and Obligations. On and from the
Transfer Date, to the extent it relates or affects Transferred Assets, Napo
shall conduct its business, in material compliance with all Applicable Laws and
comply with its obligations hereunder.

 

5.3                                      DISCLAIMER. EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR
EXTENDS ANY WARRANTY OF ANY KIND, AND EXPRESSLY DISCLAIMS ANY REPRESENTATION AND
WARRANTY, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE VI

CONFIDENTIALITY; PRESS RELEASE

 

6.1                                      Confidential Information. Except as
expressly provided in this Agreement, the Parties agree that the receiving Party
shall not publish or otherwise disclose and shall not use for

 

20

--------------------------------------------------------------------------------


 

any purpose any information furnished to it by the other Party hereto pursuant
to the Original Agreement or this Agreement (collectively, “Confidential
Information”) for a period ending on the fifth anniversary of the Transfer Date.
Notwithstanding the foregoing, for purposes of this ARTICLE VI, the Parties
agree that from and after the Transfer Date and continuing until the fifth
anniversary of the Transfer Date, Glenmark shall treat as Confidential
Information of Napo all Transferred Information and Transferred Regulatory
Documentation, to the extent the same relates to the Licensed IP and/or Licensed
Products, in its possession or Control, without regard to the exceptions under
subsections (a) or (e) below, and shall not publish or otherwise disclose such
Transferred Information or Transferred Regulatory Documentation to the extent it
relates to the Licensed IP and/or Licensed Products other than as provided in
Section 6.2. With respect to any information exchanged other than Transferred
Information and Transferred Regulatory Documentation, Confidential Information
shall not include information that, in each case as demonstrated by written
documentation:

 

(a)                                 was already known to the receiving Party,
other than under an obligation of confidentiality, at the time of disclosure or,
as shown by written documentation, was developed by the receiving Party prior to
its disclosure by the disclosing Party;

 

(b)                                 was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party;

 

(c)                                  became generally available to the public or
otherwise part of the public domain after its disclosure and other than through
any act or omission of the receiving Party, or any receiving Party’s Affiliate,
in breach of the Original Agreement or this Agreement;

 

(d)                                 was subsequently lawfully disclosed to the
receiving Party by a person other than the disclosing Party, and who did not
directly or indirectly receive such information from disclosing Party; or

 

(e)                                  is developed by the receiving Party without
use of or reference to any Confidential Information disclosed by the disclosing
Party.

 

6.2                                      Permitted Disclosures. Notwithstanding
the provisions of Section 6.1, and subject to Section 6.3, each Party may use
and disclose the other Party’s Confidential Information to its Affiliates,
licensees, contractors and any other Third Parties, but only to the extent such
use and/or disclosure is: (a) reasonably necessary to perform its obligations
under this Agreement; (b) necessary to comply with Applicable Laws, including
applicable court orders or other legal process; (c) made to existing or
prospective acquirers or merger candidates, existing or prospective
pharmaceutical collaborators, investment bankers, existing or prospective
investors, venture capital firms or other financial institutions or investors
for purposes of obtaining financing, or Affiliates, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this ARTICLE VI; (d) reasonably
necessary to enforce this Agreement against the other Party; or, (e) in the case
of Napo, is made in connection with the development, manufacture,
commercialization or other exploitation of the Licensed IP or Licensed Products
anywhere in the world for any purpose. If a Party proposes to make a disclosure
of Confidential Information under Section 6.2(b), to the extent it may legally
do so, it will give reasonable advance notice to the disclosing Party of such
disclosure and will use its good faith efforts to secure confidential treatment
of such Confidential Information prior to its disclosure (whether through
protective orders or otherwise). For any other disclosures of the

 

21

--------------------------------------------------------------------------------


 

other Party’s Confidential Information, including to Affiliates, licensees,
contractors and other Third Parties, a Party shall ensure that the recipient
thereof is bound by appropriate confidentiality provisions consistent with the
nature of the information disclosed and shall be ultimately liable for the
conduct of all those to whom disclosure of Confidential Information is made.

 

6.3                                            Confidentiality Restrictions
Regarding This Agreement. Each Party agrees not to disclose to any Third Party
the terms of this Agreement, without the prior written consent of the other
Party, except each Party may disclose the terms of this Agreement: (a) to
Affiliates, licensees, contractors and any other Third Parties on a need-to-know
basis, in each case under appropriate confidentiality provisions consistent with
the nature of the information disclosed; (b) to the extent necessary to comply
with Applicable Laws, including securities laws, regulations or guidances;
provided that in the case of this clause (b) the disclosing Party shall promptly
notify the other Party and (other than in the case where such disclosure is
necessary, in the reasonable opinion of the disclosing Party’s legal counsel, to
comply with securities laws, regulations or guidances), to the extent allowable
by Applicable Laws, allow the other Party to seek, solely at its own expense,
limitations on the portion of the Agreement that is required to be disclosed;
(c) in the case of Napo, if made in connection with the development,
manufacture, commercialization or other exploitation of the Licensed IP or
Licensed Products, under appropriate confidentiality provisions consistent with
the nature of the information disclosed, or (d) in the case of Napo, if made to
existing or prospective acquirers or merger candidates, existing or prospective
pharmaceutical collaborators, investment bankers, existing or prospective
investors, venture capital firms or other financial institutions or investors
for purposes of obtaining financing, or Affiliates, each of whom prior to
disclosure must be bound by obligations of confidentiality and non-use at least
equivalent in scope to those set forth in this ARTICLE VI. Notwithstanding the
foregoing, if either Party desires to issue a press release to announce the
execution of this Agreement, and the transfer of all the rights being
transferred back to Napo hereunder, such Party must obtain the approval of the
other Party prior to publication; and, thereafter, each Party may disclose to
Third Parties the information contained in such press release without the need
for further approval by the other Party.

 

22

--------------------------------------------------------------------------------


 

ARTICLE VII

INDEMNIFICATION

 

7.1                                      Indemnification of Glenmark. Napo shall
indemnify and hold harmless each of Glenmark, and its directors, officers,
employees, and agents and the successors and assigns of any of the foregoing
(the “Glenmark Indemnitees”), from and against any and all liabilities, damages,
penalties, fines, costs, expenses (including, reasonable attorneys’ fees and
other expenses of litigation) (“Losses”) from any claims, actions, suits or
proceedings brought by a Third Party (a “Third Party Claim”) incurred by any
Glenmark Indemnitee, arising from, or occurring as a result of (a) any material
breach by Napo of its obligations under this Agreement, or (b) any breach of any
representations, warranties or covenants by Napo under this Agreement, or
(c) the gross negligence or willful misconduct of a Napo Indemnitee; except to
the extent such Third Party Claims arise from and are attributable, in whole or
in part, to causes described in Section 7.2 (a) through (c) or such Third Party
Claims arise from and are attributable to, in whole or in part, the gross
negligence or willful misconduct of a Glenmark Indemnitee.

 

7.2                                      Indemnification of Napo. Glenmark shall
indemnify and hold harmless each of Napo, and the directors, officers,
employees, and agents of Napo and the successors and assigns of any of the
foregoing (the “Napo Indemnitees”), from and against any and all Losses from any
Third Party Claim incurred by any Napo Indemnitee, arising from, or occurring as
a result of (a) any material breach by Glenmark of its obligations under this
Agreement, or (b) any breach of any representations, warranties or covenants by
Glenmark under this Agreement, or (c) the gross negligence or willful misconduct
of a Glenmark Indemnitee; except to the extent such Third Party Claims arise
from and are attributable, in whole or in part, to causes described in
Section 7.1(a) through (c) or such Third Party Claims arise from and are
attributable to, in whole or in part, the gross negligence or willful misconduct
of a Napo Indemnitee.

 

7.3                                      Limitations on Liability.

 

(a)                                 The provisions for indemnification under
Sections 7.1 and 7.2 shall be effective only (i) for any individual claim, or
series of related claims arising from the same facts and circumstances, where
the Loss exceeds $50,000, and (ii) when the aggregate amount of all Losses for
claims, or series of related claims arising from the same facts and
circumstances, in excess of $50,000 exceeds $200,000, in which case the Napo
Indemnitee or the Glenmark Indemnitee, as the case may be, shall be entitled to
indemnification of the Losses in excess thereof.

 

(b)                                 EXCEPT WITH RESPECT TO A BREACH BY A PARTY
OF ITS OBLIGATIONS UNDER ARTICLE VITO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAWS, NEITHER NAPO NOR GLENMARK SHALL BE LIABLE TO THE OTHER OR THEIR AFFILIATES
OR ANY THIRD PARTY, FOR ANY CLAIMS, DEMANDS OR SUITS FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT OR MULTIPLE
DAMAGES, INCLUDING LOSS OF PROFITS, REVENUE OR INCOME, DIMINUTION IN VALUE OR
LOSS OF BUSINESS OPPORTUNITY (WHETHER OR NOT FORESEEABLE AT THE TRANSFER DATE),
CONNECTED WITH OR

 

23

--------------------------------------------------------------------------------


 

RESULTING FROM ANY BREACH OF THIS AGREEMENT, OR ANY ACTIONS UNDERTAKEN IN
CONNECTION WITH, OR RELATED HERETO.

 

7.4                                Indemnification Procedure.

 

(a)                                 Notice of Claim. A Party believing that it
is entitled to indemnification under Section 7.1 or Section 7.2 (an “Indemnified
Party”) shall give prompt written notification (each, an “Indemnification Claim
Notice”) to the other Party (the “Indemnifying Party”) of the commencement of
any Claim for which indemnification may be sought or, if earlier, upon the
assertion of any such Claim by a Third Party (it being understood and agreed,
however, that the failure by an Indemnified Party to give notice of a Third
Party Claim as provided in this Section 7.4(a) shall not relieve the
Indemnifying Party of its indemnification obligation under this Agreement except
and only to the extent that such Indemnifying Party is actually prejudiced as a
result of such failure to give notice). Each Indemnification Claim Notice shall
contain a description of the Claim and the nature and amount of the Loss (to the
extent that the nature and amount of such Loss are known at such time). The
Indemnified Party shall furnish promptly to the Indemnifying Party copies of all
papers and official documents received in respect of any Losses.

 

(b)                                 Control of Defense. At its option, the
Indemnifying Party may assume the defense of any Claim by giving written notice
to the Indemnified Party within thirty (30) days after the Indemnifying Party’s
receipt of an Indemnification Claim Notice. The assumption of the defense of a
Claim by the Indemnifying Party shall not be construed as an acknowledgment that
the Indemnifying Party is liable to indemnify the Indemnified Party in respect
of the Claim, nor shall it constitute a waiver by the Indemnifying Party of any
defenses it may assert against the Indemnified Party’s claim for
indemnification. Upon assuming the defense of a Claim, the Indemnifying Party
may appoint as lead counsel in the defense of the Claim any legal counsel
selected by the Indemnifying Party that is reasonably acceptable to the
Indemnified Party. In the event the Indemnifying Party assumes the defense of a
Claim, the Indemnified Party shall immediately deliver to the Indemnifying Party
all original notices and documents (including court papers) received by the
Indemnified Party in connection with the Claim. Should the Indemnifying Party
assume the defense of a Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for any legal expenses subsequently incurred by such
Indemnified Party in connection with the analysis, defense or settlement of such
Claim. In the event that it is ultimately determined that the Indemnifying Party
is not obligated to indemnify, defend or hold harmless the Indemnified Party
from and against the Claim, the Indemnified Party shall reimburse the
Indemnifying Party for any and all costs and expenses (including attorneys’ fees
and costs of suit) and any Losses incurred by the Indemnifying Party in its
defense of the Claim with respect to such Indemnified Party.

 

(c)                                  Right to Participate in Defense. Without
limiting Section 7.4(b), the Indemnified Party shall be entitled to
(i) participate in, but not control, the defense of such Claim and to engage
counsel of its choice for such purpose; provided, however, that such engagement
shall be at the Indemnified Party’s own expense, and (ii) control its defense of
such Claim and to engage counsel of its

 

24

--------------------------------------------------------------------------------


 

choice for such purpose, at the expense of the Indemnifying Party to the extent
of a single counsel and any necessary local counsel only, if (A) the
Indemnifying Party has failed to assume the defense and engage counsel in
accordance with Section 7.4(b), or (B) the Indemnifying Party denies or fails to
timely admit its obligation to defend the action.

 

(d)                                 Settlement. With respect to any Losses
relating solely to the payment of money damages in connection with a Claim and
that will not result in the Indemnified Party becoming subject to injunctive or
other relief or otherwise adversely affect the business of the Indemnified Party
in any manner, and as to which the Indemnifying Party shall have acknowledged in
writing the obligation to indemnify the Indemnified Party hereunder, the
Indemnifying Party shall have the sole right to consent to the entry of any
judgment, enter into any settlement or otherwise dispose of such Loss, on such
terms as the Indemnifying Party, in its sole discretion, shall deem appropriate.
With respect to all other Losses in connection with Claims, where the
Indemnifying Party has assumed the defense of the Claim in accordance with
Section 7.4(b), the Indemnifying Party shall have authority to consent to the
entry of any judgment, enter into any settlement or otherwise dispose of such
Loss; provided it obtains the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld, conditioned, or delayed). The
Indemnifying Party shall not be liable for any settlement or other disposition
of a Loss by the Indemnified Party that is reached without the written consent
of the Indemnifying Party. Regardless of whether the Indemnifying Party chooses
to defend or prosecute any Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, any Claim without
the prior written consent of the Indemnifying Party, not to be unreasonably
withheld, conditioned, or delayed.

 

(e)                                  Cooperation. Regardless of whether the
Indemnifying Party chooses to defend or prosecute any Claim, the Indemnified
Party shall reasonably cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Claim, and making employees and
agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
Indemnifying Party shall reimburse the Indemnified Party for all its reasonable
out-of-pocket expenses in connection therewith.

 

(f)                                   Expenses. Except as, and subject to the
limits, provided above (including in Section 7.4(c)), the reasonable and
verifiable costs and expenses, including fees and disbursements of counsel,
incurred by the Indemnified Party in connection with any claim shall be
reimbursed on a quarterly basis by the Indemnifying Party, without prejudice to
the Indemnifying Party’s right to contest the Indemnified Party’s right to
indemnification and subject to refund in the event the Indemnifying Party is
ultimately held not to be obligated to indemnify the Indemnified Party.

 

25

--------------------------------------------------------------------------------


 

7.5                                      Mitigation. The Indemnified Party shall
take all commercially reasonable steps to mitigate any Losses incurred by such
Party upon and after becoming aware of any event or condition that would
reasonably be expected to give rise to any indemnification rights hereunder. The
amount of Losses recovered by an Indemnified Party shall be reduced by (a) any
amounts actually recovered by the Indemnified Party from a Third Party in
connection with such claim and (b) the amount of any insurance proceeds paid to
the Indemnified Party relating to such claim, in each case ((a) and (b)), in
excess of the Indemnified Party’s expenses of recovery. Each Party shall use its
commercially reasonable efforts to collect insurance proceeds for any Loss that
is subject to indemnification under Section 7.1 or Section 7.2. If any amounts
referenced in the preceding clauses (a) and (b) are received after payment of
the full amount otherwise required to be paid to an Indemnified Party pursuant
to this ARTICLE VII, the Indemnified Party shall repay to the Indemnifying Party
promptly after such receipt, any amount that the Indemnified Party would not
have had to pay pursuant to this ARTICLE VII had such amounts been received
prior to such payment.

 

7.6                                      No Rescission.

 

Notwithstanding anything to the contrary contained in this Agreement, no breach
of any representation, warranty, covenant or agreement contained herein shall
give rise to any right on the part of Napo, on the one hand, or Glenmark, on the
other hand, to rescind this Agreement or any of the transactions contemplated
hereby.

 

ARTICLE VIII

DISPUTE RESOLUTION

 

8.1                                      Dispute Resolution. Except as otherwise
provided in this Agreement, any dispute, controversy or claim arising under, out
of or in connection with this Agreement, including any subsequent amendments, or
the validity, enforceability, interpretation, performance or breach hereof (and
including the applicability of this Article VIII to any such dispute,
controversy or claim) (each a “Dispute”) shall first be presented to the Chief
Executive Officer of Napo and the Chief Executive Officer of Glenmark, or their
respective designees for resolution. If the Chief Executive Officer of Napo and
the Chief Executive Officer of Glenmark, or their respective designees, cannot
resolve the Dispute within thirty (30) days of the request to do so, either
Party may, upon written notice to the other, refer such Dispute to be resolved
by final, binding arbitration in accordance with the provisions of Section 8.2.

 

8.2                                      Arbitration.

 

(a)                                     The Parties agree that any Dispute that
is not resolved pursuant to Section 8.1 above shall be finally settled by
binding arbitration under this Section 8.2. The arbitration shall be conducted
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then in effect, except as modified in this Agreement. The
arbitration shall be conducted in the English language by a panel of three
(3) arbitrators, one selected by each of the Parties and one jointly agreed to
by the Parties. If the Parties are unable to agree on the third arbitrator, such
arbitrator shall be selected in accordance with the AAA rules. In the event of a
failure, refusal or inability of the arbitrators to act, their successors shall
be appointed in accordance with the AAA.

 

(b)                                 With respect to any dispute to be resolved
under this Section 8.2, arbitration shall be conducted on an expedited basis.
The Parties

 

26

--------------------------------------------------------------------------------


 

and the arbitration panel shall use all reasonable efforts to complete any such
arbitration within ninety (90) days from the issuance of notice of a referral of
any such dispute to arbitration. The arbitration panel shall determine what
discovery will be permitted, consistent with the goal of limiting the cost and
time that the Parties must expend for discovery; provided that the arbitration
panel shall permit such discovery it deems necessary to permit an equitable
resolution of the Dispute.

 

(c)                                  The arbitrators shall have no power to
change the provisions of this Agreement nor to make an award of reformation. The
Parties agree that the decision of the arbitration panel shall be the binding
remedy between them regarding the Dispute presented to the arbitration panel.
Any decision of the arbitration panel may be entered in a court of competent
jurisdiction for judicial recognition of the decision and an order of
enforcement. The arbitration proceedings and the decision of the arbitration
panel shall not be made public without the joint consent of the Parties and each
Party shall maintain the confidentiality of such proceedings and decision unless
each Party otherwise agrees in writing; provided that either Party may make such
disclosures as are permitted for Confidential Information of the other Party
under ARTICLE VI above.

 

(d)                                 Unless otherwise mutually agreed upon by the
Parties, the arbitration proceedings shall be conducted in the Borough of
Manhattan, New York, New York. The arbitration panel shall have the right to
consult experts and competent authorities with factual information or knowledge
concerning the Dispute and the fees of such authorities shall be an expense of
the arbitration. The arbitration panel prepare and deliver a written, reasoned
opinion conferring its decision; and, the panel shall be instructed to provide
in its decision either, as the arbitration panel determines to be appropriate in
the circumstances, for (a) the unsuccessful Party in such arbitration to bear
all expenses of such arbitration, including the reasonable attorneys’ fees and
costs and expenses of the prevailing Party, or (b) all such expenses of such
arbitration to be allocated between the Parties in proportion to the extent to
which each such Party is deemed to have been unsuccessful, as determined by the
arbitration panel.

 

(e)                                  The Parties hereto acknowledge that money
damages are an inadequate remedy for a breach of certain terms of this
Agreement, and that a Party shall be entitled to specific performance of this
Agreement or injunctive relief against the breach of any such provision. Nothing
in this Agreement shall limit the right of either Party to obtain in any court
of competent jurisdiction any equitable or interim relief or provisional remedy,
including injunctive relief, that may be necessary to protect the rights or
property of that Party pending resolution of a Dispute under this Section 8.2. A
Party seeking such equitable or interim relief or provisional remedy in a court
may do so without posting any bond (unless such bond is required by statute and
the statute mandating the bond does not permit such bond to be waived) and
without showing actual damages. Such action shall not be deemed a waiver of the
agreement to arbitrate. For clarity, any such equitable remedies shall be
cumulative and not exclusive and are in addition to any other remedies that
either Party may have under this Agreement or Applicable Laws.

 

27

--------------------------------------------------------------------------------


 

ARTICLE IX

GENERAL PROVISIONS

 

9.1                                      Governing Law; Jurisdiction; Venue.

 

(a)                                 This Agreement and all questions regarding
its validity or interpretation, or the breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the
internal laws of the State of New York, without reference to conflicts of law
principles. The Parties agree to exclude the application to this Agreement of
the United Nations Convention on Contracts for the International Sale of Goods.

 

(b)                                 Subject to ARTICLE VIII above, each Party
irrevocably and unconditionally consents to the exclusive jurisdiction of the
arbitration tribunals and the jurisdiction of the courts of general jurisdiction
of the State of New York, and the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan for any action, suit or
proceeding concerning any matter arising out of or relating to this Agreement,
and agrees not to commence any action, suit or proceeding related thereto except
in such courts.

 

(c)                                  Subject to ARTICLE VIII above, the Parties
further hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of or relating to this
Agreement in such courts and hereby further irrevocably and unconditionally
agree not to raise any objection at any time to the laying or maintaining of the
venue of any such action, suit or proceeding in any of such courts, irrevocably
waives any claim that such action, suit or other proceeding has been brought in
an inconvenient forum and further irrevocably waives the right to object, with
respect to such action, suit or other proceeding, that such court does not have
any jurisdiction over such Party.

 

(d)                                 Each Party hereto further agrees that
service of any process, summons, notice or document by United States registered
mail or by nationally-recognized express courier, to its address and contact
person for notices provided for in Section 9.6 shall be effective service of
process for any action, suit or proceeding brought against it under this
Agreement in any of such courts.

 

9.2                                      Entire Agreement. This Agreement
(including the Schedules and exhibits attached hereto), together with the
Manufacturing and Supply Agreement when entered into by the Parties pursuant to
Section 4.7(b) constitutes the entire agreement between the Parties and, as
clarified in Section 2.1(a) supersedes all prior or contemporaneous agreements,
understandings or representations, either written or oral between Napo and
Glenmark (except as to certain definitions in the Original Agreement
specifically noted herein).

 

9.3                                      Modification. No amendment or
modification of any provision of this Agreement shall be effective unless in
writing signed by a duly authorized representative of each Party.

 

9.4                                      Waiver of Breach. Except as otherwise
expressly provided in this Agreement, any term of this Agreement may be waived
only by a written instrument executed by a representative of the Party waiving
compliance. The delay or failure of either Party at any time to require
performance of any provision of this Agreement shall in no manner affect such
Party’s rights at a

 

28

--------------------------------------------------------------------------------


 

later time to enforce the same. No waiver by either Party of any condition or
term in any one or more instances shall be construed as a further or continuing
waiver of such condition or term or of another condition or term.

 

9.5                                             Severability. In the event any
provision of this Agreement should be held invalid, illegal or unenforceable in
any jurisdiction, the Parties shall negotiate in good faith a valid, legal and
enforceable substitute provision that most nearly reflects the original intent
of the Parties and all other provisions of this Agreement shall remain in full
force and effect in such jurisdiction. Such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
such provision in any other jurisdiction.

 

9.6                                             Notices. Unless otherwise agreed
by the Parties or specified in this Agreement, all communications between the
Parties relating to, and all written documentation to be prepared and provided
under, this Agreement shall be in the English language. Any notice required or
permitted under this Agreement shall be: (a) delivered personally; (b) sent by
registered or certified mail (return receipt requested and postage prepaid);
(c) sent by nationally-recognized express courier service providing evidence of
receipt, postage pre-paid where applicable; or (d) sent by facsimile or Email
(marked as of “high importance” and a copy promptly sent by another permissible
method of providing notice described in clauses (a), (b), or (c) above), to the
following addresses of the Parties or such other address for a Party as may be
specified by like notice:

 

To Napo:

To Glenmark:

 

 

Napo Pharmaceuticals, Inc.

Glenmark Pharmaceuticals, Ltd.

201 Mission Street, Ste. 2375,

Glenmark House, B D Sawant Marg, Chakala,

San Francisco, California 94105

Off Western Express Highway Andheri (E),

Attention: Lisa A. Conte

Mumbai - 400099

Facsimile: (415) 371-8311

Attention: Sr. Vice President, Legal & General Counsel

Email: lconte@jaguar.health

Facsimile: 91 22 4018 9986

 

Email: meera.vanjari@glenmarkpharma.com

 

Any such communication shall be deemed to have been received, if sent in
accordance with this Section 9.6, (a) when delivered, if personally delivered or
sent by facsimile or electronic mail on a business day, (b) on the business day
after dispatch, if sent by nationally-recognized express courier, and (c) on the
third business day following the date of mailing, if sent by registered or
certified mail.

 

9.7                                             Assignment. Without the prior
written consent of the other Party hereto, which consent shall not be
unreasonably withheld, conditioned, or delayed, neither Party shall sell,
transfer, assign, pledge or otherwise dispose of, whether voluntarily,
involuntarily, by operation of law or otherwise, this Agreement or any of its
rights or duties hereunder; provided, however, that either Party may assign or
transfer this Agreement and all of its rights and obligations hereunder, without
the consent of the other (i) to any Affiliate of such Party; or (ii) to any
Third Party with which it merges or consolidates, or to which it transfers all
or substantially all of its assets to which this Agreement relates if in any
such event set forth in clause (i) or (ii): (A) the assigning Party (provided
that it is not the surviving entity) remains jointly and severally liable with
the relevant Affiliate assignee or Third Party assignee under this Agreement,
and (B) the relevant

 

29

--------------------------------------------------------------------------------


 

Affiliate assignee, Third Party assignee, or surviving entity assumes in writing
all of the assigning Party’s obligations under this Agreement.

 

9.8                                      No Partnership or Joint Venture. It is
expressly agreed that the Parties shall be independent contractors of one
another and that the relationship between the Parties shall not constitute a
partnership, joint venture or agency. Neither Party shall have the authority to
make any statements, representations or commitments of any kind, or to take any
action, which shall be binding on the other, without the prior written consent
of the other to do so. All persons employed by a Party shall be employees of
such Party and not of the other Party and all costs and obligations incurred by
reason of any such employment shall be for the account and expense of such
Party.

 

9.9                                      Export Control. This Agreement is made
subject to any restrictions concerning the export of products or technical
information from the United States or from other countries that may be imposed
upon or related to Napo or Glenmark from time to time. Each Party agrees that it
will not export, directly or indirectly, any technical information acquired from
the other Party under this Agreement or any products using such technical
information to a location or in a manner that at the time of export requires an
export license or other governmental approval, without first obtaining the
written consent to do so from the appropriate agency or other governmental
entity in accordance with Applicable Laws.

 

9.10                               Interpretation. The captions to the several
Articles and Sections of this Agreement are not a part of this Agreement, but
are included for convenience of reference and shall not affect its meaning or
interpretation. In this Agreement: (a) the word “including” shall be deemed to
be followed by the phrase “without limitation” or like expression; (b) the
singular shall include the plural and vice versa; (c) masculine, feminine and
neuter pronouns and expressions shall be interchangeable and (d) the word
“promptly”, unless otherwise specified, means within two (2) business days. All
references to a “business day” or “business days” in this Agreement means any
day other than a day which is a Saturday, a Sunday or any day banks are
authorized or required to be closed in Mumbai, India or New York, New York. Each
accounting term used herein that is not specifically defined herein shall have
the meaning given to it under GAAP.

 

9.11                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which shall be deemed an original, and
all of which together shall constitute one and the same instrument. This
Agreement may be executed by scanned and electronically or facsimile transmitted
signatures and, if identified, legible and complete, such signatures shall be
deemed to bind each Party as if they were original signatures.

 

9.12                               Continued Prosecution of IP. Glenmark and/or
its Affiliates acknowledge and agree (a) that, after the Transfer Date, Napo
shall hold all rights to the Transferred Glenmark Patents, the Glenmark IP and
the Joint IP, and (b) that, the decision to pursue or not to pursue any
particular patent application and/or to pursue the prosecution and/or
maintenance of any particular Patent shall be Napo’s decision, in its sole
discretion.

 

SIGNATURE PAGE TO FOLLOW

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Transfer Date.

 

NAPO PHARMACEUTICALS, INC., a wholly-owned subsidiary of Jaguar Health, Inc.

 

BY:

/s/ Lisa A. Conte

 

NAME:

Lisa A. Conte

 

TITLE:

President and CEO

 

 

 

GLENMARK PHARMACEUTICALS, LTD.

 

 

 

BY:

/s/ Meera Vanjari

 

NAME:

Meera Vanjari

 

TITLE:

Senior Vice President and General Counsel-Legal

 

 

 

Acknowledged and agreed to, only with respect to Section 4.7:

 

 

 

 

JAGUAR HEALTH, INC.

 

 

 

 

BY:

/s/ Karen S. Wright

 

NAME:

Karen S. Wright

 

TITLE:

Chief Financial Officer

 

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 1.6

 

ASSIGNMENT OF TRANSFERRED GLENMARK PATENTS

 

THIS ASSIGNMENT OF TRANSFERRED GLENMARK PATENTS (this “Assignment”) is made and
entered into as of September 22, 2017, by and between Glenmark
Pharmaceuticals, Ltd., a company organized under the laws of the Republic of
India (“Assignor”), and Napo Pharmaceuticals, Inc., a wholly-owned subsidiary of
Jaguar Health, Inc., a Delaware corporation (“Assignee”). Capitalized terms used
but not otherwise defined herein shall have the definition assigned to such
terms in the Termination, Asset Transfer and Transition Agreement dated as of
September 22, 2017 (the “Transfer Agreement”).

 

WHEREAS, Assignor and Assignee are parties to the Transfer Agreement;

 

WHEREAS, pursuant to the Transfer Agreement, Assignor has agreed to assign or
cause to be assigned to Assignee or its designee the Transferred Glenmark
Patents;

 

WHEREAS, the execution and delivery of this Assignment by the Assignor and
Assignee is contemplated by Section 4.1 of the Transfer Agreement; and,

 

WHEREAS, pursuant to Section 4.3(c) of the Transfer Agreement, Assignee has
agreed to pay, perform or otherwise discharge all Liabilities (as defined in the
Transfer Agreement) arising, after the Transfer Date, in connection with
Assignor’s acquisition of the Transferred Assets.

 

NOW, THEREFORE, in consideration of the mutual promises made in the Transfer
Agreement herein and upon the terms and subject to the conditions set forth in
the Transfer Agreement and herein, the parties hereto hereby agree as follows:

 

1.                                      Assignment of Patents. On the terms and
conditions set forth in the Transfer Agreement, Assignor hereby assigns,
conveys, transfers and delivers to Assignee all of Assignor’s right, title and
interest in, to and under all of the patents and patent applications, together
with all additions, divisions, continuations, continuations-in-part,
substitutions, reissues, re-examinations, extensions, registrations, patent term
extensions, supplemental protection certificates and renewals, and any legal
equivalent thereof in a foreign country, of the Transferred Glenmark Patents,
set forth on Exhibit A attached hereto, and the right to claim priority from any
of the foregoing under the patent laws of the United States, the International
Convention, or any other international agreement or domestic laws of any and all
foreign countries, and Assignee hereby accepts such assignment. The Transferred
Glenmark Patents are to be held and enjoyed by Assignee, subject to
determination by Assignee, in Assignee’s sole discretion, as to future
prosecution of each patent in Assignee’s patent portfolio.

 

2.                                      Authorization. Assignor, as a registered
holder of the Transferred Glenmark Patents listed on Exhibit A, hereby
authorizes and requests the Commissioner or Director of Patents and Trademarks
of the United States, and the official of any foreign patent office with power
to do so, to issue and transfer Assignor’s right, title and interest in the
relevant Transferred Glenmark Patents to Assignee, its successors and assigns,
in accordance with the terms of this Assignment,

 

32

--------------------------------------------------------------------------------


 

or otherwise as Assignee may direct.

 

3.                                      Terms of the Transfer Agreement. The
terms of the Transfer Agreement are incorporated herein by reference. The
parties acknowledge and agree that the representations, warranties, covenants,
agreements and indemnities contained in the Transfer Agreement shall not be
limited or expanded hereby, and shall not be superseded hereby, but shall remain
in full force and effect to the full extent provided therein. In the event of
any conflict or inconsistency between the terms of the Transfer Agreement and
the terms hereof, the terms of the Transfer Agreement shall govern.

 

4.                                      Assignor’s Warranties. The only
representations and warranties of Assignor with respect to the Patents are set
forth in that certain Certification of Officer, executed by a duly authorized
officer of Assignor as of the Transfer Date, and in the Transfer Agreement. The
representations and warranties, set forth in the Certification of Officer and
the Transfer Agreement are the sole representations and warranties of Assignor.

 

5.                                      No Modification of Transfer Agreement.
Nothing contained herein shall release the Assignor or Assignee from any of
their respective obligations under the Transfer Agreement or in any way
diminish, limit, or modify any of the representations, warranties, indemnities,
covenants or agreements of such parties set forth in the Transfer Agreement. To
the extent that any provision of this Assignment conflicts or is inconsistent
with the terms of the Transfer Agreement, the Transfer Agreement shall govern,
including with respect to the enforcement of the rights and obligations of the
parties hereto.

 

6.                                      Assistance. Assignor, when called upon
to do so by the Assignee, shall execute all documents and instruments, and shall
do all lawful acts, in each case as may be reasonably necessary to perfect the
title to the Transferred Glenmark Patents, and generally do everything
reasonably possible to aid the Assignee, its successors, legal representatives
and assigns, including execution of all necessary documents and instruments and
to provide all necessary information and documents to obtain the Transferred
Glenmark Patents, in all countries, at the expense of the Assignee, its
successors, legal representatives and assigns.

 

7.                                      No Third-Party Beneficiaries. This
Assignment is for the sole and exclusive benefit of the Assignor and Assignee
and their respective successors and permitted assigns and nothing herein is
intended or shall be construed to confer upon any party other than Assignor and
Assignee and their respective successors and permitted assigns any right,
remedy, or claim under or by reason of this Assignment or any term, covenant or
condition hereof.

 

8.                                      Successors and Assigns. This Assignment
shall be binding upon the parties hereto and their successors and assigns.

 

9.                                      Amendments. This Assignment and any of
the provisions hereof may not be amended or modified except by an instrument in
writing and signed by each party hereto.

 

10.                               Governing Law. This Assignment shall in all
respects be construed in accordance with and governed by the laws of State of
New York, without reference to conflict of law principles.

 

11.                               Severability. Any term or provision of this
Assignment that is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions

 

33

--------------------------------------------------------------------------------


 

of this Assignment or affecting the validity or enforceability of any of the
terms of provisions of this Assignment in any other jurisdiction.

 

12.                               Headings. The descriptive headings used in
this Assignment are inserted for convenience of reference only and are not
intended to be part of or to affect the meaning or interpretation of this
Assignment.

 

13.                               Counterparts; Facsimile Signature. This
Assignment may be executed in two separate counterparts, each of which shall be
deemed an original, but both of which together shall constitute one and the same
instrument. A facsimile or scanned signature to this Assignment shall have the
same legal force and effect as an original signature.

 

[Signature Page Follows]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment of
Transferred Glenmark Patents as of the Transfer Date.

 

 

GLENMARK PHARMACEUTICALS, LTD.

 

 

 

By:

/s/ Meera Vanjari

 

Name:

Meera Vanjari

 

Title:

Senior Vice President and General Counsel-Legal

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President and CEO

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 1.46

 

Superseded Agreements Executed between Napo and Glenmark

 

Collaboration Agreement dated July 2, 2005

 

First Amendment dated October 21, 2005

 

Second Amendment dated October 26, 2005

 

Third Amendment dated May 3, 2006

 

Fourth Amendment dated May 30, 2006

 

Fifth Amendment dated December 9, 2008

 

Western Countries Royalty letter dated December 9, 2008

 

Clarification Side letter dated December 9, 2008

 

Settlement Agreement dated December 29, 2013

 

36

--------------------------------------------------------------------------------


 

SCHEDULE 1.62

 

Intellectual Property

 

Transferred Glenmark Patents

 

Crofelemer Patent Portfolio Overview

 

 

 

Type of application

 

Owner/Assignee

 

PCT Pub No.

 

Remark

A.

 

API Process

 

Glenmark + Napo

 

WO/2011/024049

 

Maintained by Glenmark
(3 Countries)

 

 

 

 

Glenmark Alone

 

WO/2012/101008

 

Maintained by Glenmark (6 countries)

B.

 

IR formulation

 

Glenmark Alone

 

WO/2013/093655

 

Maintained by Glenmark
(16 Countries)

 

A:                         API/Process

 

Glenmark and Napo (WO/2011/024049)

 

Country

 

Patent/Pub No.

 

Status

 

India

 

IN266932

 

Granted

 

Eurasia (maintained only in Russia)

 

EA201290098

 

Granted

 

South Africa

 

ZA2012/02160

 

Granted

 

 

Glenmark Alone (WO/2012/101008)

 

Country

 

Patent/Pub No.

 

Status

 

India

 

281/MUMNP/2012

 

Under examination

 

Venezuela

 

2012-000073

 

Pending

 

Argentina

 

2012 01 00277

 

Published and pending

 

Brazil

 

BR 11 2013 018688 7

 

Published and pending

 

 

37

--------------------------------------------------------------------------------


 

Russia

 

2013134704

 

Granted

 

South Africa

 

ZA2013/05263

 

Granted

 

 

38

--------------------------------------------------------------------------------


 

B:  IR Formulation

 

Glenmark Alone (WO 2013/093655)

 

Country

 

Patent/Pub No.

 

Status

 

South Africa

 

ZA2012/07398

 

Granted

 

India

 

2384/MUMNP/2012

 

Application Awaiting Examination

 

Brazil

 

BR112014015314-0

 

Examination requested

 

Malaysia

 

PI 2014001798

 

Pending; preliminary examination cleared

 

Egypt

 

1019/2014

 

Examination requested

 

Bangladesh

 

P/2013/60

 

Pending

 

UAE

 

664/2014

 

Pending

 

Indonesia

 

ID201503277

 

Under examination

 

Kenya

 

KE/P/2014/02088

 

Pending

 

Mexico

 

MX/A/2014/007635

 

Pending

 

Nigeria

 

NG/PT/C/2014/302

 

Pending

 

Philippines

 

1-2014-501352

 

Pending

 

Russia

 

2014124981

 

Examination requested

 

Thailand

 

1401003321

 

Under examination

 

Venezuela

 

2013-000416

 

Published and pending

 

Vietnam

 

VN39635

 

Examination requested

 

 

38A

--------------------------------------------------------------------------------


 

Analytical Methods

 

Test

 

Method

Content of Taspine

 

HPLC (anhydrous basis) (Glenmark STP RMTL.002)

Content of Crofelemer

 

HPLC (anhydrous basis) (Glenmark STP RMTL.002)

Chromotographic Purity

 

HPLC (area normalization

 

Test

 

Test Method Number

Identification:HPLC

 

 

Content of Taspine by HPLC (anhydrous basis)

 

IPTA006A.01 Sr. 05

Content of Crofelemer by HPLC (anhydrous basis)

 

IPTA006A.01 Sr. 06

Chromotographic Purity
by HPLC by area normalization

 

IPTA006A.01 Sr. 07

 

Test

 

Test Method Number

Solubility

 

Glenmark FPTA006.01 Sr. 02

Identification: Retention Time on Assay

 

Glenmark FPTA006.01 Sr. 03

Assay (Anhydrous Basis)

 

Glenmark FPTA006.01 Sr. 04

HPL

Residual Solvents

 

Glenmark FPTA006.01 Sr. 05

GC

Taspine Related Substance

 

Glenmark EPTA006.01 Sr. 09

HPLC

 

39

--------------------------------------------------------------------------------


 

Related Substances

 

Glenmark EPTA006.01 Sr. 11

HPLC

Known Related Substances

 

Glenmark EPTA006.01 Sr. 12

HPLC

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 2.2(c)

List of Countries in which Glenmark Has Received, or Is Actively Seeking, an

Approved Drug Registration for a Licensed Product

 

Country

 

Stability Zone

 

Filing Date

 

Registration Status

Switzerland

 

II

 

Aug 2013 - Complete

 

Application to withdraw — 09 April 2015

South Africa

 

II

 

Oct 2013 - Complete

 

Ongoing

Ukraine

 

II

 

Dec 2013 - Complete

 

Procedure Cancelled

Tanzania

 

IV (accepts Z.II + commitment)

 

Dec 2013 - Complete

 

Ongoing

Zimbabwe

 

IV (accepts Z.II + commitment)

 

Feb 2014 - Complete

 

Registered - 14 May 2015

India

 

IV 3m

 

Feb 2014 - Complete

 

Ongoing

Botswana

 

IV (accepts Z.II + commitment)

 

Mar 2014 - Complete

 

Registered - 13 Feb 2015

Brazil

 

IV 6m

 

Mar 2014 - Complete

 

Approved — 25 May 2015

Uganda

 

IV 6m

 

April 2014 - Complete

 

Review complete. GMP inspection required

 

41

--------------------------------------------------------------------------------


 

Guatemala

 

IV 6m

 

May 2014 - Complete

 

No information received from MOH

Malaysia

 

IV 12m

 

May 2014 - Complete

 

Application rejected

Vietnam

 

IV 6m

 

July 2014 - Complete

 

Ongoing

Venezuela

 

IV 6m

 

Aug 2014 - Complete

 

Not approved (Fast track) *

Ecuador

 

IV 12m

 

Aug 2014 - Complete

 

Registered - 20 Jan 2015

Myanmar

 

IV 12m

 

Dec 2014 - Complete

 

Rejected-Samples with 3/4 shelf life required

Colombia

 

IV 12m

 

June 2014 - Complete

 

Not approved (Jan 2016)

Egypt

 

IV 6m + 6m Acc

 

Q3 FY15

 

Not pursued **

 

--------------------------------------------------------------------------------

* Didn’t approval as medical service product (fast track), and now submit it as
a new molecule.

** Salix considered the MAH in USA and a Legalized letter from Salix authorizing
GPL to submit this application in Egypt could not be submitted

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 4.5(a)(iii)

 

ASSIGNMENT OF NAPO PROVIDED EQUIPMENT

 

THIS ASSIGNMENT OF NAPO PROVIDED EQUIPMENT (this “Assignment”) is made and
entered into as of September 22, 2017, by and between Napo
Pharmaceuticals, Inc., a wholly-owned subsidiary of Jaguar Health, Inc.
(“Assignor”) and Glenmark Pharmaceuticals, Ltd., a company organized under the
laws of the Republic of India (“Assignee”). Capitalized terms used but not
otherwise defined herein shall have the definition assigned to such terms in the
Termination, Asset Transfer and Transition Agreement dated as of September 22,
2017 (the “Transfer Agreement”).

 

WHEREAS, Assignor and Assignee are parties to the Transfer Agreement;

 

WHEREAS, pursuant to the Transfer Agreement, Assignor has agreed to assign or
cause to be assigned to Assignee or its designee the Napo Provided Equipment;

 

WHEREAS, the execution and delivery of this Assignment by the Assignor and
Assignee is contemplated by Section 4.7(c) of the Transfer Agreement; and,

 

WHEREAS, pursuant to Section 4.7(c) of the Transfer Agreement, Assignee has
agreed to accept the Napo Provided Equipment “as is” and “where is” and Assignor
disclaims all warranties, both express and implied with respect to such
equipment.

 

NOW, THEREFORE, in consideration of the mutual promises made in the Transfer
Agreement herein and upon the terms and subject to the conditions set forth in
the Transfer Agreement and herein, the parties hereto hereby agree as follows:

 

14.             Assignment of Napo Provided Equipment. Subject to the terms of
Section 4.7(c) of the Transfer Agreement, Assignor hereby transfers and assigns,
to Assignee, Assignor’s right and title in the Napo Provided Equipment located
at Glenmark’s Ankleshwar facility, identified on Exhibit A attached hereto. 
Assignee hereby accepts all of such equipment “as is” and “where is” and
Assignor disclaims all warranties, both express and implied with respect to such
equipment.

 

15.             Terms of the Transfer Agreement. The terms of the Transfer
Agreement are incorporated herein by reference. The parties acknowledge and
agree that the representations, warranties, covenants, agreements and
indemnities contained in the Transfer Agreement shall not be limited or expanded
hereby, and shall not be superseded hereby, but shall remain in full force and
effect to the full extent provided therein. In the event of any conflict or
inconsistency between the terms of the Transfer Agreement and the terms hereof,
the terms of the Transfer Agreement shall govern.

 

16.             No Modification of Transfer Agreement. Nothing contained herein
shall release the Assignor or Assignee from any of their respective obligations
under the Transfer Agreement or in any way diminish, limit, or modify any of the
representations, warranties, indemnities, covenants or agreements of such
parties set forth in the Transfer Agreement.  To the extent that

 

43

--------------------------------------------------------------------------------


 

any provision of this Assignment conflicts or is inconsistent with the terms of
the Transfer Agreement, the Transfer Agreement shall govern, including with
respect to the enforcement of the rights and obligations of the parties hereto.

 

17.             No Third-Party Beneficiaries.  This Assignment is for the sole
and exclusive benefit of the Assignor and Assignee and their respective
successors and permitted assigns and nothing herein is intended or shall be
construed to confer upon any party other than Assignor and Assignee and their
respective successors and permitted assigns any right, remedy, or claim under or
by reason of this Assignment or any term, covenant or condition hereof.

 

18.             Successors and Assigns. This Assignment shall be binding upon
the parties hereto and their successors and assigns.

 

19.             Amendments.  This Assignment and any of the provisions hereof
may not be amended or modified except by an instrument in writing, signed by
each party hereto.

 

20.             Governing Law. This Assignment shall in all respects be
construed in accordance with and governed by Article VIII and Section 9.1 of the
Transfer Agreement.

 

21.             Severability. Any term or provision of this Assignment that is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Assignment or affecting the validity or enforceability of any of the terms of
provisions of this Assignment in any other jurisdiction.

 

22.             Headings. The descriptive headings used in this Assignment are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Assignment.

 

23.             Counterparts; Facsimile Signature. This Assignment may be
executed in two separate counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument. A facsimile or scanned signature to this Assignment shall have the
same legal force and effect as an original signature.

 

[Signature Page Follows]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment of Napo
Provided Equipment as of the Transfer Date.

 

 

GLENMARK PHARMACEUTICALS, LTD.

 

 

 

 

 

By:

/s/ Meera Vanjari

 

 

 

 

Name:

Meera Vanjari

 

 

 

 

Title:

Senior Vice President and General Counsel-Legal

 

 

 

 

 

NAPO PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Lisa A. Conte

 

 

 

 

Name:

Lisa A. Conte

 

 

 

 

Title:

President and CEO

 

45

--------------------------------------------------------------------------------


 

Exhibit 4.5(a)(v)

 

CERTIFICATION OF OFFICER

 

The undersigned, in his or her capacity as an officer of Glenmark
Pharmaceuticals, Ltd. (“Glenmark”), does hereby certifies and attests, to the
following:

 

1.              that Glenmark and Napo Pharmaceuticals, Inc. (“Napo”) have
entered into a Termination, Asset Transfer and Transition Agreement dated of
even date herewith (the “Transfer Agreement”), to effect the assignment and
transfer from Glenmark to Napo, of, among other assets, the Transferred Glenmark
Patents;

 

2.              that with respect to each of the Transferred Glenmark Patents:

 

A.            all fees and annuities due on or prior to the Transfer Date, have
been paid in full by Glenmark in a timely fashion; and

 

B.            to the extent any filings were due to be filed, on or prior to the
Transfer Date (including any responses to Official Actions, Notices or Requests
from patent offices or taking any action necessary to maintain any such item in
force), all such filings have been submitted in a timely fashion.

 

3.              that all capitalized terms used in this Certification, but not
otherwise defined herein, shall have the meanings ascribed to them in the
Transfer Agreement.

 

4.              that the undersigned is a duly elected, or appointed, officer of
Glenmark and is duly authorized to act on behalf of Glenmark in executing this
Certification.

 

IN WITNESS WHEREOF, I have set my hand hereto as of the 22nd day of
September 2017

 

Signature:

/s/ Meera Vanjari

 

 

 

Print Name:

Meera Vanjari

 

 

 

 

Print Officer Title:

Senior Vice President and General Counsel-Legal

 

 

46

--------------------------------------------------------------------------------